Name: Commission Regulation (EU) NoÃ 401/2010 of 7Ã May 2010 amending and correcting Regulation (EC) NoÃ 607/2009 laying down certain detailed rules for the implementation of Council Regulation (EC) NoÃ 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products
 Type: Regulation
 Subject Matter: marketing;  international trade;  agricultural structures and production;  beverages and sugar;  agricultural activity;  food technology;  consumption
 Date Published: nan

 11.5.2010 EN Official Journal of the European Union L 117/13 COMMISSION REGULATION (EU) No 401/2010 of 7 May 2010 amending and correcting Regulation (EC) No 607/2009 laying down certain detailed rules for the implementation of Council Regulation (EC) No 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 on the common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 121 first paragraph points (k), (l) and (m) and Article 203b, in conjunction with Article 4 thereof, Whereas: (1) In accordance with Article 25(1) of Commission Regulation (EC) No 607/2009 (2), annual verification of wines bearing protected designation of origin or geographical indication shall be carried out either through random check, sampling or systematic check, bearing in mind that only random checks can be combined with sampling. Some Member States who until now have privileged systematic checks are evolving and wish to be able to combine all three forms of checks. Therefore, as regards annual verification systems, more flexibility should be offered to Member States. (2) After Regulation (EC) No 607/2009 had been adopted, it was found to contain some technical errors, which should be corrected. In particular, the wine grape variety name Montepulciano was erroneously mentioned in Part B of Annex XV and should therefore be moved to Part A of that Annex. The spelling of some provisions should also be improved in order to gain clarity. (3) For the sake of clarity and consistency, some provisions of Regulation (EC) No 607/2009 should be redrafted or specified. This is in particular the case of provisions applying to third countries, to whom the use of certain optional particulars should be opened provided that they fulfil equivalent conditions to those required from Member States. It is also the case of Annex XII, where the terminology should be in line with the list of protected designation of origin as listed in the Register. New provisions should also be introduced in order to gain precision in terms of labelling and presentation. (4) Australia has requested to include new names of wine grape varieties in Annex XV, Part B to Regulation (EC) No 607/2009. The Commission, after having satisfactorily examined the request as regards the conditions laid down in Article 62(1)(b) and Article 62(4) of that Regulation, should include Australia in the column corresponding to the names of those wine grape varieties in that Annex. (5) The Agreement between the European Community and the United States of America on trade in wine (3) contains a list of vine variety names that may be used as labelling particulars. Thus, United States should be included in Annex XV, Part B to Regulation (EC) No 607/2009, in the column corresponding to the names of those wine grape varieties. (6) Regulation (EC) No 607/2009 should therefore be amended accordingly. (7) To avoid administrative burdens associated with certification costs, and trade difficulties, the amendments proposed by this Regulation should apply from the same date as Regulation (EC) No 607/2009, that is from 1 August 2009. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 607/2009 is amended as follows: 1. Article 18(1) is replaced by the following: 1. The Register of protected designations of origin and protected geographical indications  maintained by the Commission as provided for in Article 118n of Council Regulation (EC) No 1234/2007 (4), hereinafter referred to as the Register , is included in the electronic database E-Bacchus . 2. Article 24 is replaced by the following: Article 24 Notification of operators Each operator wishing to participate in all or part of the production or packaging of a product with a protected designation of origin or geographical indication shall be notified to the competent control authority referred to in Article 118o of Regulation (EC) No 1234/2007.; 3. Article 25 is amended as follows: (a) in paragraph 1, (i) the second subparagraph is replaced by the following: The annual verification shall be conducted in the Member State in which production took place in accordance with the product specification and shall be carried out either through: (a) random checks based on a risk analysis; or (b) sampling; or (c) systematically; or (d) a combination of any of the above.; (ii) the fifth subparagraph is deleted; (b) paragraph 4, point (a) is replaced by the following: (a) the results of the testing referred to in paragraph 1, first subparagraph, points (a) and (b) and in paragraph 2 prove that the product in question complies with the conditions in the specification and possesses all the appropriate characteristics of the designation of origin or geographical indication concerned;; 4. In Article 56, paragraph 1 is amended as follows: (a) point (a) is replaced by the following: (a) bottler  means a natural or legal person or a group of such persons established in the European Union and carrying out bottling or having bottling carried out on their behalf.; (b) point (f) is replaced by the following: (f) address  means the indications of the local administrative area and the Member State or third country in which the head office of the bottler, producer, vendor or importer is situated.; 5. Article 63 is amended as follows: (a) in paragraph 2, the fourth subparagraph is replaced by the following: The costs of the certification shall be borne by the operators subject to it, save where Member States decide otherwise.; (b) in paragraph 7 the following fourth subparagraph is added: In the case of United Kingdom, the name of the Member State may be replaced by the name of an individual country forming part of United Kingdom.; 6. In Article 64, paragraph 4 is replaced by the following: 4. Paragraph 1 shall not apply to products referred to in paragraphs 3, 8 and 9 of Annex XIb to Regulation (EC) No 1234/2007 provided that the conditions of the use of the indication of the sugar content are regulated by the Member State or established in rules applicable in the third country concerned, including, in the case of third countries, rules emanating from representative professional organisations.; 7. In Article 67, paragraph 2, the first subparagraph is replaced by the following: For the use of the name of a smaller geographical unit than the area underlying the designation of origin or geographical indication the area of the geographical unit in question shall be well defined. Member States may establish rules concerning the use of these geographical units. At least 85 % of the grapes from which the wine has been produced shall originate in that smaller geographical unit. This does not include: (a) any quantity of products used in sweetening, expedition liqueur  or tirage liqueur ; or (b) any quantity of product as referred to in Annex XIb (3) points (e) and (f) of Regulation (EC) No 1234/2007. The remaining 15 % of the grapes shall originate in the geographical demarcated area of the designation of origin or geographical indication concerned.; 8. Annex XII is replaced by the text set out in Annex I to this Regulation; 9. Annex XV is replaced by the text set out in Annex II to this Regulation; 10. In Annex XVII, paragraph (b) of Point 4, the first and the second indents are replaced by the following:  Tokaj,  VinohradnÃ ­cka oblasÃ ¥ Tokaj. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 August 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 193, 24.7.2009, p. 60. (3) OJ L 87, 24.3.2006, p. 2. (4) OJ L 299, 16.11.2007, p. 1. ANNEX I ANNEX XII LIST OF TRADITIONAL TERMS AS REFERRED TO IN ARTICLE 40 Traditional terms Language Wines (1) Summary of definition/condition of use (2) Third countries concerned PART A: Traditional terms as referred to in Article 118u(1)(a) of Regulation (EC) No 1234/2007 BELGIUM Appellation d'origine contrÃ ´lÃ ©e French PDO (1, 4) Traditional terms used in place of protected designation of origin  Gecontroleerde oorsprongsbenaming Dutch PDO (1, 4) Landwijn Dutch PGI (1) Traditional terms used in place of protected geographical indication  Vin de pays French PGI (1) BULGARIA Ã Ã °ÃÃ °Ã ½Ã Ã ¸ÃÃ °Ã ½Ã ¾ Ã ½Ã °Ã ¸Ã ¼Ã µÃ ½Ã ¾Ã ²Ã °Ã ½Ã ¸Ã µ Ã ·Ã °Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ (Ã Ã Ã ) (guaranteed designation of origin) Bulgarian PDO (1, 3, 4) Traditional terms used in place of protected designation of origin  or protected geographical indication  14.4.2000 Ã Ã °ÃÃ °Ã ½Ã Ã ¸ÃÃ °Ã ½Ã ¾ Ã ¸ Ã ºÃ ¾Ã ½Ã ÃÃ ¾Ã »Ã ¸ÃÃ °Ã ½Ã ¾Ã ½Ã °Ã ¸Ã ¼Ã µÃ ½Ã ¾Ã ²Ã °Ã ½Ã ¸Ã µ Ã ·Ã ° Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ (Ã Ã Ã Ã ) (guaranteed and controlled designation of origin) Bulgarian PDO (1, 3, 4) Ã Ã »Ã °Ã ³Ã ¾ÃÃ ¾Ã ´Ã ½Ã ¾ Ã Ã »Ã °Ã ´Ã ºÃ ¾ Ã ²Ã ¸Ã ½Ã ¾ (Ã Ã ¡Ã ) (noble sweet wine) Bulgarian PDO (3) PÃ µÃ ³Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ¾ Ã ²Ã ¸Ã ½Ã ¾ (Regional wine) Bulgarian PGI (1, 3, 4) CZECH REPUBLIC JakostnÃ ­ Ã ¡umivÃ © vÃ ­no stanovenÃ © oblasti Czech PDO (4) The wine classified by the Czech Agriculture and Food Inspection Authority, produced from the grapes harvested on defined vineyard in the area concerned, the production of wine used for manufacturing quality sparkling wine produced in specific region has been carried out in the wine-growing area, in the defined area was not been exceeded the yield per hectare according to: wine complies with the requirements regarding to the quality laid down by the implementing legal regulation. JakostnÃ ­ vÃ ­no Czech PDO (1) The wine classified by the Czech Agriculture and Food Inspection Authority, produced from the grapes harvested on defined vineyard in the area concerned, the yield per hectare was not enhanced, the grapes of which the wine was produced, reached the sugar content 15 ° NM at least, wine harvesting and producing, with the exception of bottling, were carried out in the wine region concerned, the wine complies with the requirements regarding to the quality laid down by the implementing legal regulation. JakostnÃ ­ vÃ ­no odrÃ ¯dovÃ © Czech PDO (1) The wine classified by the Czech Agriculture and Food Inspection Authority is produced from grapes, pulp, wine must, wine produced from the grapes harvested on defined vineyard or by means of blending quality wines, and that not more than from three varieties. JakostnÃ ­ vÃ ­no znÃ ¡mkovÃ © Czech PDO (1) The wine classified by the Czech Agriculture and Food Inspection Authority is produced from grapes, pulp, wine must, possibly from the wine produced from grapes harvested on defined vineyard. JakostnÃ ­ vÃ ­no s pÃ Ã ­vlastkem, supplemented by:  KabinetnÃ ­ vÃ ­no  PozdnÃ ­ sbÃ r  VÃ ½bÃ r z hroznÃ ¯  VÃ ½bÃ r z bobulÃ ­  VÃ ½bÃ r z cibÃ ©b  LedovÃ © vÃ ­no  SlÃ ¡movÃ © vÃ ­no Czech PDO (1) Wine classified by the Czech Agriculture and Food Inspection Authority, produced from the grapes, pulp, or wine must, possibly from wine produced from the grapes harvested on defined vineyard in the area or sub-area concerned; where the yield per hectare was not exceeded; the wine was produced from grapes, whose origin, sugar content and weight, if need be variety or blend of varieties, or infection by grey mould Botrytis cinerea P. in noble-rot form were verified by the Inspection and comply with the requirements for particular sort of the quality wine with attributes, or through blending quality wines with attributes, the wine complies with the requirements regarding to the quality laid down by the implementing legal regulation, the wine was classified by the Inspection as quality wine with one of the following attributes:  KabinetnÃ ­ vÃ ­no  can be produced only from the grapes the sugar content of which reaches 19 ° NM at least,  PozdnÃ ­ sbÃ r  can be produced only from the grapes the sugar content of which reaches 21 ° NM at least,  VÃ ½bÃ r z hroznÃ ¯  can be produced only from the grapes the sugar content of which reaches 24 ° NM at least,  VÃ ½bÃ r z bobulÃ ­  is allowed to be produced only from the selected berries, which reached the sugar content 27 ° NM at least,  VÃ ½bÃ r z cibÃ ©b  is allowed to be produced only from the selected berries affected by the noble rot or from overripe berries, which reached the sugar content 32 ° NM at least,  LedovÃ © vÃ ­no  is allowed to be produced only from the grapes, which have been harvested at the temperatures 7 °C and lower and in the course of harvesting and processing have been left frozen and obtained wine must showed the sugar content 27 ° NM at least,  SlÃ ¡movÃ © vÃ ­no  is allowed to be produced only from the grapes, which have been stored before processing on the straw or reed, if need be hung in ventilated room for a period of at least three months, and obtained must showed the sugar content 27 ° NM at least. PozdnÃ ­ sbÃ r Czech PDO (1) Wine classified by the Czech Agriculture and Food Inspection Authority, produced from the grapes harvested on defined vineyard in the area concerned, the yield per hectare was not enhanced, the grapes of which the wine was produced reached the sugar content 21 ° NM at least, wine harvesting and producing, with the exception of bottling, were carried out in the wine region concerned, the wine complies with the requirements regarding to the quality laid down by the implementing legal regulation. VÃ ­no s pÃ Ã ­vlastkem, supplemented by:  KabinetnÃ ­ vÃ ­no  PozdnÃ ­ sbÃ r  VÃ ½bÃ r z hroznÃ ¯  VÃ ½bÃ r z bobulÃ ­  VÃ ½bÃ r z cibÃ ©b  LedovÃ © vÃ ­no  SlÃ ¡movÃ © vÃ ­no Czech PDO (1) Wine classified by the Czech Agriculture and Food Inspection Authority, produced from the grapes, pulp, or wine must, possibly from wine produced from the grapes harvested on defined vineyard in the area or sub-area concerned; where the yield per hectare was not exceeded; the wine was produced from grapes, whose origin, sugar content and weight, if need be variety or blend of varieties, or infection by grey mould Botrytis cinerea P. in noble-rot form were verified by the Inspection and comply with the requirements for particular sort of the quality wine with attributes, or through blending quality wines with attributes, the wine complies with the requirements regarding to the quality laid down by the implementing legal regulation, the wine was classified by the Inspection as quality wine with one of the following attributes:  KabinetnÃ ­ vÃ ­no  can be produced only from the grapes the sugar content of which reaches 19 ° NM at least,  PozdnÃ ­ sbÃ r  can be produced only from the grapes the sugar content of which reaches 21 ° NM at least,  VÃ ½bÃ r z hroznÃ ¯  can be produced only from the grapes the sugar content of which reaches 24 ° NM at least,  VÃ ½bÃ r z bobulÃ ­  is allowed to be produced only from the selected berries, which reached the sugar content 27 ° NM at least,  VÃ ½bÃ r z cibÃ ©b  is allowed to be produced only from the selected berries affected by the noble rot or from overripe berries, which reached the sugar content 32 ° NM at least,  LedovÃ © vÃ ­no  is allowed to be produced only from the grapes, which have been harvested at the temperatures 7 °C and lower and in the course of harvesting and processing have been left frozen and obtained wine must showed the sugar content 27 ° NM at least,  SlÃ ¡movÃ © vÃ ­no  is allowed to be produced only from the grapes, which have been stored before processing on the straw or reed, if need be hung in ventilated room for a period of at least three months, and obtained must showed the sugar content 27 ° NM at least. JakostnÃ ­ likÃ ©rovÃ © vÃ ­no Czech PDO (3) Wine classified by the Czech Agriculture and Food Inspection Authority, produced from the grapes harvested on vineyard concerned in the specific region, the yield per hectare was not been exceeded, the production has been carried out in the specific wine region, where the grapes have been harvested, the wine complies with the requirements regarding to the quality laid down by the implementing legal regulation. ZemskÃ © vÃ ­no Czech PGI (1) Wine produced from the grapes harvested in the Czech Republic territory, which are suitable for quality wine production in the specific region, or from the varieties which are introduced in the list of varieties in the implementing legal regulation, it can be labelled only with the geographical indication laid down by the implementing legal regulation; for producing the wine with geographical indication can be used only the grapes, of which the wine was produced, and whose reached the sugar content 14 ° NM at least and were harvested in the geographical unit, which bears the geographical indication according to this paragraph and complies with the requirements regarding to the quality laid down by the implementing legal regulation; use of the name of other geographical unit that which is introduced in the implementing legal regulation is banned. VÃ ­no originÃ ¡lnÃ ­ certifikace (VOC or V.O.C.) Czech PDO (1) Wine must be produced at the same or smaller territory than the wine region is; the producer must be a member of the association, which is authorised to grant the designation of a wine with the original certification according to act; the wine is in the conformity at least with the quality requirements regarding to the quality wine according to this act, the wine complies with the conditions set in decision on the permission to grant the designation of the wine of original certification; for the rest the wine must comply with the requirements laid down by this act for particular sorts of wine. DENMARK Regional vin Danish PGI (1, 3, 4) Wine or sparkling wine that is made in Denmark in accordance with the rules set out in national legislation. Regional wine  will have undergone an organoleptic and analytical assessment. Its nature and character will be derived in part from the area of production, the grapes that are used and the skill of the producer and winemaker. GERMANY PrÃ ¤dikatswein (QualitÃ ¤tswein mit PrÃ ¤dikat (3)), supplemented by:  Kabinett  SpÃ ¤tlese  Auslese  Beerenauslese  Trockenbeerenauslese  Eiswein German PDO (1) Global category to wines with special attributes which have reached a certain minimum must weight and which are not enriched (neither chaptalised nor enriched with concentrated grape must), supplemented by one of the following indication:  (Kabinett): First quality level of the quality wines with special attributes (PrÃ ¤dikatsweine); Kabinett wines are light and fine, reaching 67 to 85 degrees Ã chsle, depending on grape variety and region;  (SpÃ ¤tlese): Quality wine with special attribute whose must weight lies between 76 and 95 degrees Ã chsle, depending on grape variety and region; the grape should be harvested late and must be fully ripe; SpÃ ¤tlese wines have an intense flavour (not necessarily sweet);  (Auslese): Made from individual selected fully ripe grapes which can be concentrated by Botrytis cinerea whose must weight lies between 85 and 100 degrees Ã chsle, depending on grape variety an region;  (Beerenauslese): Made from specially selected, fully ripe berries with a high sugar concentration thanks to Botrytis cinerea (noble rot); mostly harvested some time after the normal harvest. Must weight must range between 110 and 125 degrees Ã chsle, depending on grape variety and region: wines of great sweetness and preservability;  (Trockenbeerenauslese): Supreme level of quality wines with special attributes (PrÃ ¤dikatswein), whose must weight exceeds 150 degrees Ã chsle. Wines of that category are made from carefully selected, over-ripe grapes whose juice has been concentrated by Botrytis cinerea (noble rot). The berries are shrivelled like raisins. The resulting wines offer a lavish sweetness and have little alcohol;  (Eiswein): Eiswein must be made from grapes harvested during hard frost with temperatures below 7 degrees Celsius; pressed while frozen; unique wine of superior quality with extremely high concentrations of sweetness and acidity QualitÃ ¤tswein, whether or not supplemented by b.A. (QualitÃ ¤tswein bestimmter Anbaugebiete) German PDO (1) Quality wine from defined regions, which has passed an analytical and organoleptical examination and which has fulfilled conditions to the ripeness of the grapes (wines must weight/Ã chslegrade) QualitÃ ¤tslikÃ ¶rwein, supplemented by b.A. (QualitÃ ¤tslikÃ ¶rwein bestimmter Anbaugebiete) (4) German PDO (3) Quality liqueur wine from defined regions, which has passed an analytical and organoleptical examination and which has fulfilled conditions to the ripeness of the grapes (wines must weight/Ã chslegrade) QualitÃ ¤tsperlwein, supplemented by b.A. (QualitÃ ¤tsperlwein bestimmter Anbaugebiete) (4) German PDO (8) Quality semi-sparkling wine from defined regions, which has passed an analytical and organoleptical examination and which has fulfilled conditions to the ripeness of the grapes (wines must weight/Ã chslegrade) Sekt b.A. (Sekt bestimmter Anbaugebiete) (4) German PDO (4) Quality sparkling wine of defined regions Landwein German PGI (1) Superior wine because of its slightly higher must weight Winzersekt (4) German PDO (1) Quality sparkling wine produced in specified wine-growing zones obtained from grapes harvested in the same wine-growing establishment in which the manufacturer processes the grapes to wine which are intended to produce the quality sparkling wines produced in a specified wine-growing zone; also applies to producer groups. GREECE Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã Ã Ã ¿Ã ­Ã »Ã µÃ Ã Ã ·Ã  Ã Ã ½Ã Ã Ã ­Ã Ã ±Ã  Ã Ã ¿Ã ¹Ã Ã Ã ·Ã Ã ±Ã  (Ã Ã Ã Ã ) (appellation dorigine de qualitÃ © supÃ ©rieure) Greek PDO (1, 3, 4, 15, 16) The name of a region or a specific place, that has been recognised administratively, to describe wines that comply with the following requirements:  they are produced of grapes from prime vine varieties belonging to Vitis vinifera, that come exclusively from this geographical area and their production takes place within this area,  they are produced of grapes from vineyards of low per hectare yields,  their quality and characteristics are essentially or exclusively due to the particular geographical environment with its inherent natural and human factors. [L.D. 243/1969 and L.D. 427/76 on the improvement and protection of the viticultural production] Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã Ã Ã ¿Ã ­Ã »Ã µÃ Ã Ã ·Ã  Ã Ã »Ã µÃ ³Ã Ã Ã ¼Ã µÃ ½Ã · (Ã Ã Ã ) (appellation d'origine contrÃ ´lÃ ©e) Greek PDO (3, 15) In addition to the indispensable requirements of the appellation dorigine de qualitÃ © supÃ ©rieure , the wines belonging to this category, shall fulfil the following ones:  they are produced of grapes from prime vineyards, with low per hectare yields, cultivated in soils appropriate for the production of quality wines,  comply with certain requirements concerning the pruning system of the vineyards and the minimum content of must in sugar. [L.D. 243/1969 and L.D. 427/76 on improvement and protection of viticultural production] Ã Ã ¯Ã ½Ã ¿Ã  Ã ³Ã »Ã Ã ºÃ Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã  (vin doux naturel) Greek PDO (3) Wines belonging to the category of appellation d'origine contrÃ ´lÃ ©e  or appellation dorigine de qualitÃ © supÃ ©rieure  wines and comply additionally with the following requirements:  come from grape must witch has an initial natural alcoholic strength of not less than 12 % vol,  have an actual alcoholic strength of not less than 15 % vol and not more than 22 % vol,  have a total alcoholic strength of not less than 17,5 % vol. [L.D. 212/1982 on Registration of Wines with Designation of Origin Samos ] Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã  Ã ³Ã »Ã Ã ºÃ Ã  (vin naturellement doux) Greek PDO (3, 15, 16) Wines belonging to the category of appellation d'origine contrÃ ´lÃ ©e  or appellation dorigine de qualitÃ © supÃ ©rieure  wines and comply additionally with the following requirements:  they are produced of grapes left in the sun or shade,  they are produced without enrichment,  have a natural alcoholic strength of at least 17 % vol (or 300 grams of sugar per litre). [L.D. 212/1982 on Registration of Wines with Designation of Origin Samos ] Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã Ã ¬ ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã ·Ã ¥ (appellation traditionnelle) Greek PGI (1) Wines produced exclusively in the geographical territory of Greece and in addition:  as for wines with traditional designation Retsina, are produced using grape must treated with resin from the Aleppo pine, and  as for wines with traditional designation Verntea, are produced of grapes from vineyards of Zakynthos Island and meet certain terms concerning the utilised grape varieties, the yields per hectare of the vineyards and the content of must in sugar. [P.D. 514/1979 on production, control and protection of resinous wines and M.D. 397779/92 on definition of requirements for the use of indication Verntea Traditional Designation of Zakynthos ] Ã Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã ¿Ã ¯Ã ½Ã ¿Ã  (vin de pays) Greek PGI (1, 3, 4, 11, 15, 16) The indication referred to a region or a specific place that has been recognised administratively, to describe wines that comply with the following requirements:  possess a specific quality, reputation or other characteristics attributable to their origin,  at least 85 % of the grapes used for their production come exclusively from this geographical area and their production takes place in this geographical area,  obtained from vine varieties that have been classified in the specific area,  are produced of grapes from vineyards located in soils appropriate for viticulture with low per hectare yields,  have, defined for each one, natural and actual alcoholic strength [C.M.D. 392169/1999 General rules on use of the term Regional Wine to describe table wine, as amended by the C.M.D. 321813/2007]. SPAIN DenominaciÃ ³n de origen (DO) Spanish PDO (1, 3, 4, 5, 6, 8, 9, 11, 15, 16) Name of a region, area, locality or demarcated place that has been recognised administratively to designate wines that fulfill the following conditions:  to be elaborated in the region, area, locality or demarcated place with grapes from them,  to enjoy high prestige in trade due to its origin, and  whose quality and characteristics are due to, fundamental or exclusively, the geographical features that include natural and human factors. (Law 24/2003 of the Vine and Wine; other legal requirements are set out in the aforesaid legislation and in other legislations) Chile DenominaciÃ ³n de origen calificada (DOCa) Spanish PDO (1, 3, 4, 5, 6, 8, 9, 11, 15, 16) In addition to the indispensable requirements to the denominaciÃ ³n de origen , the denominacion de origen calificada  shall fulfill the following ones:  at least ten years have passed from its recognition as denominaciÃ ³n de origen ,  the protected products are marketed exclusively bottled from wineries registered and located in the delimited geographic area, and  the area considered apt to produce wines with right to the described denomination of origin are delimited cartographically, by each municipal term. (Law 24/2003 of the Vine and Wine; other legal requirements are set out in the aforesaid law and in other legislations) Vino de calidad con indicaciÃ ³n geogrÃ ¡fica Spanish PDO (1, 3, 4, 5, 6, 8, 9, 11, 15, 16) Wine elaborated in a region, area, locality or demarcated place with grapes originated inside that territory, whose quality, reputation or characteristics are due to the geographic or human factor or to both, in which it concerns about the production of the grape, to the elaboration of the wine or its ageing. These wines are identified by mean of the terms vino de calidad de , followed of the name of the region, area, locality or demarcated place where they are produced and elaborated. (Law 24/2003 of the Vine and Wine; other legal requirements are set out in the aforesaid law and in other legislations) Vino de pago Spanish PDO (1, 3, 4, 5, 6, 8, 9, 11, 15, 16) Designates the place or rural site with particular soil characteristics and a microclimate that differentiate it and distinguish of others of their surroundings, known with a name traditionally and notoriously linked to the culture of vineyards from which wines with singular characteristics and qualities are obtained and whose maximum extension are limited by rules established by the competent Administration, accordingly with the own characteristics of each region. The extension cannot be equal nor superior to none of the municipal terms in whose territory or territories, if they are more than one, it is located. It is understood that notorious linkage with the culture of the vineyards exists, when the name of the pago  has been used normally in trade to identify wines obtained from it during a minimum period of five years. All the grapes that are destined to the vino de pago  shall come from vineyards located in that pago  and the wine shall be elaborated, to be stored and, in its case, to age of separated form of other wines. (Law 24/2003 of the Vine and Wine; other requirements are set out in the aforesaid law and in other legislations) Vino de pago calificado Spanish PDO (1, 3, 4, 5, 6, 8, 9, 11, 15, 16) In case where the totality of the pago  is included in the territorial scope of a denomination of qualified origin, it may be designated as a wine of pago calificado , and the wine produced in shall always be denominated of pago calificado , if it fulfils the requirements requested to wines of the qualified denomination of origin and it is registered in it. (Law 24/2003 of the Vine and Wine; other legal requirements are set out in the aforesaid law and in other legislations) Vino de la tierra Spanish PGI (1, 3, 4, 5, 6, 8, 9, 11, 15, 16) Requirements for the use of the traditional term vino de la tierra  accompanied by a geographical indication: 1. In the regulation of the geographic indications of products mentioned in Article 1 they will have to consider, at least, the following aspects: (a) wine category or categories to which the mention is applicable, (b) name of the geographical indication to use, (c) precise boundary of the geographic area, (d) indication of the grape varieties to use, (e) the minimum natural volumetric alcoholic graduation of the different types of wine with right to the mention, (f) an appreciation or an indication of the organoleptic characteristics, (g) the system of control applicable to wines, to be made by a public or private body. 2. The use of a geographical indication to designate wines of a wine mixture coming from grapes harvested in different areas of production will be admitted if the 85 percent, like minimum, from the wine comes from the production area of which it uses the name. (Law 24/2003 of the Vine and Wine; Decret 1126/2003) Vino dulce natural Spanish PDO (3) (Annex III, point B(6) of Commission Regulation (EC) No 606/2009) Vino Generoso Spanish PDO (3) (Annex III, point B(8) of Commission Regulation (EC) No 606/2009) Chile Vino Generoso de licor Spanish PDO (3) (Annex III, point B(10) of Commission Regulation (EC) No 606/2009) FRANCE Appellation d'origine contrÃ ´lÃ ©e French PDO (1, 3, 4, 5, 6, 7, 8, 9, 15, 16) Name of a place used to describe a product originating in that place, the quality or characteristics of which are essentially or exclusively due to a particular geographical environment with its inherent natural and human factors, this product possessing a duly established notoriety and whose production is submitted to control procedures comprising the identification of stakeholders, the control of the conditions of production and the control of the products. Algeria Switzerland Tunisia Appellation [ ¦] contrÃ ´lÃ ©e French Appellation d'origine vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure French Vin doux naturel French PDO (3) Mutated wine, i.e. whose alcoholic fermentation is stopped by addition of neutral wine alcohol. This process aims at raising the alcoholic richness of the wine while keeping most part of the natural sugars of the grape. Depending on the type of Natural sweet wine elaborated, white, red or pink, the mutation is made at a determined stage of the alcoholic fermentation, with or without maceration. Vin de pays French PGI (1, 3, 4, 5, 6, 7, 8, 9, 15, 16) Wines with geographical indications, which comply with strict conditions of production laid down by arrÃ ªtÃ © , such as maximum yield, minimum alcoholic degree, grape varieties and strict analytic rules. ITALY Denominazione di origine controllata (D.O.C.) Italian PDO (1, 3, 4, 5, 6, 8, 11, 15, 16) Wines Designation of Origin means the geographical name of a wine-growing zone characterised by specific productions and it is used to describe a renowned quality product, whose characteristics are due to the geographical environment and the human factor. The aforementioned law states, for the Italian denominations, the specific traditional term D.O.C.  in order to make clear the above concept of highly qualitative and traditional designation of origin. [Law No 164 of 10.2.1992] Kontrollierte Ursprungsbezeichnung German Kontrolirano poreklo Slovenian Denominazione di origine controllata e garanttia (D.O.C.G.) Italian PDO (1, 3, 4, 5, 6, 8, 11, 15, 16) It is similar to the D.O.C. definition, but it also contains the word Guaranteed  and so it is assigned to wines having a particular value, that have been recognised as DOC wines since five years at least. They are marketed in containers whose capability is not more than f 5 liters and are ticketed with a Government identification mark to provide a better guarantee for the consumers. [Law No 164 of 10.2.1992] Kontrollierte und garantierte Ursprungsbezeichnung German Kontrolirano in garantirano poreklo Slovenian Vino dolce naturale Italian PDO (1, 3, 11, 15) Traditional term used to describe and qualify some wines, extracted from raisined grapes, which contain a certain level of residual sugars produced by the grapes, without enrichment processes. The use is authorised by specific decrees concerning different wines Indicazione geografica tipica (IGT) Italian PGI (1, 3, 4, 5, 6, 8, 11, 15, 16) An exclusively Italian term laid down in the Law No 164 of 10 February 1992 to describe Italian wines having a geographical indication, whose specific nature and quality level are due to the geographical grapes production area. Landwein German Vin de pays French DeÃ ¾elna oznaka Slovenian CYPRUS Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã µÃ ³Ã Ã Ã ¼Ã µÃ ½Ã ·Ã  Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ±Ã  Ã Ã Ã ¿Ã ­Ã »Ã µÃ Ã Ã ·Ã  (Ã Ã Ã Ã ) (Controlled Designation of Origin) Greek PDO (1, 3, 4, 5, 6, 8, 9, 11, 15, 16) Designates wines with PDO Ã .Ã .Ã .403/2005 Ã Ã .4025/19.8.2005/Ã .Ã . Ã Ã ±Ã . ÃÃÃ (Ã) Ã .Ã .Ã .212/2005 Ã Ã .3896/26.04.2005/Ã .Ã . Ã Ã ±Ã .ÃÃÃ (Ã) Ã .Ã .Ã .706/2004 Ã Ã .3895/27.08.2004/Ã .Ã . Ã Ã ±Ã .ÃÃÃ (Ã) Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  (Regional Wine) Greek PGI (1, 3, 4, 5, 6, 8, 9, 11, 15, 16) Designates wines with PGI Ã .Ã .Ã . 704/2004 Ã Ã .3895/27.8.2004/Ã .Ã . Ã Ã ±Ã . ÃÃÃ(Ã) LUXEMBOURG CrÃ ©mant de Luxembourg French PDO (4) [Government regulation of 4 January 1991] The main standards to be observed for the production are the following:  the grapes shall be harvested manually and selected specially for the production of CrÃ ©mant;  the cuvee of basic wines must comply with the quality standards applicable for quality wines;  it is made from must obtained by pressing whole grapes, with regard to white or rosÃ ©  sparkling wines, the quantity of must obtained not exceeding 100 litres for every 150 kg of grapes;  it is bottle-fermented by the traditional method;  the maximum sulphur dioxide content does not exceed 150 mg/l;  the minimum pression of carbon dioxide is not less than 4 atmosphere at 20 °C;  the sugar content is less than 50 g/l. Marque nationale, supplemented by:  appellation contrÃ ´lÃ ©e  appellation d'origine contrÃ ´lÃ ©e French PDO (1, 4) (W): The Marque nationale  (National seal of approval) for wines of the designation Moselle luxembourgeoise  was set up by Governement regulation of 12 March 1935. The inscription Marque nationale  appellation contrÃ ´lÃ ©e  on the rectangular label affixed to the rear of the bottle certifies the state-controlled production and quality of the wine. It is issued by the office of the Marque nationale. Only wines of Luxembourg origin that have not been blended with foreign wine and which comply with the national and European requirements can lay claim to this designation. It is also obligatory that wines displaying this label have to be marketed in bottles and the grapes must only have been harvested and vinified within the national production area. The wines are systematically examined by an analytical and organoleptic testing. (SW): The Marque nationale  of the Luxembourg sparkling wines was set up by Government regulation of 18 March 1988, and it guarantees:  that the sparkling wine is obtained exclusively from wines suitable for making quality wines of the Luxembourg Moselle;  that it corresponds to the quality criteria stipulated for by the national and European Community regulations;  that it is placed under State control. HUNGARY MinÃ sÃ ©gi bor Hungarian PDO (1) Means quality wine  and designates PDO wines VÃ ©dett eredetÃ ± bor Hungarian PDO (1) Desigantes wine with protected origin TÃ ¡jbor Hungarian PGI (1) Means county wine  and designates PGI wines. MALTA Denominazzjoni ta Origini Kontrollata (D.O.K.) Maltese PDO (1) [Government Gazette no. 17965 of 5 September 2006] Indikazzjoni Ã eografika Tipika (I.G.T.) Maltese PGI (1) [Government Gazette no. 17965 of 5 September 2006] NETHERLANDS Landwijn Dutch PGI (1) This wine is harvested and produced on Dutch territory. The name of the province where the grapes are harvested may be mentioned on the label. The minimum natural alcohol volume in this wine should be 6,5 % vol. or more. For the production of this wine in the Netherlands only grape varieties that are listed in a national list, are to be used AUSTRIA Districtus Austriae Controllatus (DAC) Latin PDO (1) The conditions for these quality wines (e.g. varieties, taste, alcohol content) are set by a Regional Committee PrÃ ¤dikatswein, whether or not supplemented by:  Ausbruch / Ausbruchwein  Auslese / Auslesewein  Beerenauslese / Beerenauslesewein  Kabinett / Kabinettwein  Schilfwein  SpÃ ¤tlese / SpÃ ¤tlesewein  Strohwein  Trockenbeerenauslese  Eiswein German PDO (1) These wines are quality wines and are mainly defined via the natural sugar content of the grapes and the harvest conditions. No enrichment and no sweetening is allowed. Ausbruch / Ausbruchwein: From overripe and botrytis infected grapes with a minimum natural sugar content of 27 ° Klosterneuburger Mostwaage (KMW); for a better extraction fresh must or wine can be added. Auslese / Auslesewein: From strictly selected grapes with a minimum natural sugar content of 21 ° KMW. Beerenauslese / Beerenauslesewein: From overripe and/or botrytis infected, selected grapes with a minimum natural sugar content of 25 ° KMW. Kabinett / Kabinettwein: From fully matured grapes with a minimum natural sugar content of 17 ° KMW. Schilfwein, Strohwein: Grapes must be stored and naturally dried on reed or straw for at least 3 months before pressing; minimum sugar content must be 25 ° KMW. SpÃ ¤tlese / SpÃ ¤tlesewein: From fully matured grapes with a minimum natural sugar content of 19 ° KMW. Trockenbeerenauslese: Grapes must mostly be botrytis infected and naturally shrunken grapes with a minimum sugar content of 30 ° KMW. Eiswein: Grapes must be naturally frozen during harvest and pressing and must have a minimum sugar content of 25 ° KMW. QualitÃ ¤tswein besonderer Reife und Leseart, whether or not supplemented by:  Ausbruch / Ausbruchwein  Auslese / Auslesewein  Beerenauslese / Beerenauslesewein  Kabinett / Kabinettwein  Schilfwein  SpÃ ¤tlese / SpÃ ¤tlesewein  Strohwein  Trockenbeerenauslese  Eiswein QualitÃ ¤tswein German PDO (1) From fully matured grapes and certain varieties with a minimum natural sugar content of 15 ° KMW and a maximum yield of 6 750 l/ha. The wine can only be sold with a quality wine check number. QualitÃ ¤tswein mit staatlicher PrÃ ¼fnummer Landwein German PGI (1) From fully matured grapes and certain varieties with a minimum natural sugar content of 14 ° KMW and a maximum yield of 6 750 l/ha. PORTUGAL DenominaÃ §Ã £o de origem (D.O.) Portuguese PDO (1, 3, 4, 8) Geographic name of a region or a specific place, or a traditional name, associated with a geographical origin or not, used to describe or identify a product originated from grapes from that region or specific place and whose quality or characteristics are essentially or exclusively due to particular geographical features, with its inherent natural and human factors, and whose production occurs within that defined area or geographical region. [Decreto-Lei no 212/2004, de 23.8.2004] DenominaÃ §Ã £o de origem controlada (D.O.C.) Portuguese PDO (1, 3, 4, 8) The labelling of wine products entitled to a designation of origin may include the following mentions: DenominaÃ §Ã £o de Origem Controlada  or DOC . [Decreto-Lei no 212/2004, de 23 de Agosto] IndicaÃ §Ã £o de proveniÃ ªncia regulamentada (I.P.R.) Portuguese PDO (1, 3, 4, 8) Name of country or a region or a specific place, or a traditional name, associated or not with a geographical origin, used to describe or identify a wine product originated in, at least, 85 % from grapes harvested within that area in the case of a specific place or region, whose reputation, specific quality or other characteristics may be attributed to that geographical origin and whose production occurs within that defined geographical area or region. [Decreto-Lei no 212/2004, de 23.8.2004] Vinho doce natural Portuguese PDO (3) Sugar rich wine, made from late harvested grapes or affected by noble rot. [Portaria no 166/1986, de 26.6.1986] Vinho generoso Portuguese PDO (3) The liqueur wines traditionally produced in demarcated regions of Douro, Madeira, SetÃ ºbal and Carcavelos, called, respectively, Port Wine or Porto, and its translation into other languages, of Madeira Wine or Madeira, and its translation into other languages, Moscatel de SetÃ ºbal or SetÃ ºbal and Carcavelos. [Decreto-Lei no 166/1986, de 26.6.1986] Vinho regional Portuguese PGI (1) The labelling of wine products entitled to a geographical indication can include the following mentions: Vinho Regional  or Vinho da RegiÃ £o de . [Decreto-Lei no 212/2004, de 23.8.2004] ROMANIA Vin cu denumire de origine controlatÃ  (D.O.C.), supplemented by:  Cules la maturitate deplinÃ   C.M.D.  Cules tÃ ¢rziu  C.T.  Cules la Ã ®nnobilarea boabelor  C.I.B. Romanian PDO (1, 3, 8, 15, 16) Wines bearing a designation of origin are wines produced from grapes obtained in delimited areas characterised by climate, soil and exposure conditions which are favourable for the harvest quality and respect the following requirements: (a) the grapes from which the wine is produced come exclusively from the respective delimited area; (b) the production takes place in the respective geographical area; (c) the quality and characteristics of wine are essentially or exclusively due to a particular geographical environment with its inherent natural and human factors; (d) wines are obtained from vine varieties belonging to Vitis vinifera. According to the maturation stage of the grapes and its quality characteristics at harvest, wines bearing a designation of origin are classified as follows: (a) DOC  CMD  wine bearing a designation of origin obtained from grapes fully matured harvested; (b) DOC  CT  wine bearing a designation of origin obtained from grapes of a late harvest; DOC  CIB  wine bearing a designation of origin obtained at harvest when the grape are ennobled. Vin spumant cu denumire de origine controlatÃ  (D.O.C.) Romanian PDO (5, 6) Sparkling wines, bearing a protected designation of origin are produced from varieties recommended for this kind of production, being cultivated in delimited vineyards where the wine is produced as a raw material and which is entirely processed until marketing only within the authorised area. Vin cu indicaÃ ie geograficÃ  Romanian PGI (1, 4, 9, 15, 16) Wines bearing a geographical indication are produced from grapes harvested on specific vineyards in delimited areas and respecting the following conditions: (a) possess a specific quality, reputation or characteristics attributable to that respective geographic origin; (b) at least 85 % of the grapes used for wine production come exclusively from this geographical area; (c) the production takes place in this geographical area; (d) wines are obtained from vine varieties belonging to the Vitis vinifera or comes from a cross between the species Vitis vinifera and other species of the genus Vitis. The actual alcoholic strength must be with a minimum 9,5 % by volume in case of wines produced in the wine-growing zone B and at least with 10,0 % by volume for the wine-growing zone CI and CII. The total alcoholic strength must not exceed 15 % by volume. SLOVENIA Kakovostno vino z zaÃ ¡Ã itenim geografskim poreklom (kakovostno vino ZGP), whether or not supplemented by Mlado vino Slovenian PDO (1) Wine from fully matured grapes with a minimum natural alcohol content of 8,5 % vol (9,5 % vol in zone CII) and a maximum yield of 8 000 l/ha. Analytical and organoleptic evaluation is obligatory. Kakovostno peneÃ e vino z zaÃ ¡Ã itenim geografskim poreklom (Kakovostno vino ZGP) Slovenian PDO (1) Wine obtained by first and second alcoholic fermentation with a minimum actual alcoholic strength of 10 % vol for which the total alcoholic strength of the cuvee is not less than 9 % vol. Penina Slovenian Vino s priznanim tradicionalnim poimenovanjem (vino PTP) Slovenian PDO (1) The conditions for these quality wines are set by the Rules of the Minister on the basis of experts detailed report (e.g. varieties, alcohol content, yield, etc.) Renome Slovenian Vrhunsko vino z zaÃ ¡Ã itenim geografskim poreklom (vrhunsko vino ZGP), whether or not supplemented by:  Pozna trgatev  Izbor  Jagodni izbor  Suhi jagodni izbor  Ledeno vino  Arhivsko vino (Arhiva)  Slamno vino (vino iz suÃ ¡enega grozdja) Slovenian PDO (1) Wine from fully matured grapes with a minimum natural sugar content of 83odegrees Oechsle and a maximum yield of 8 000 l/ha. No enrichment, sweetening, acidification and deacidification is allowed. Analytical and organoleptic evaluation is obligatory. Pozna trgatev: from overripe and/or botrytis infected grapes with a minimum natural sugar content of 92odegrees Oechsle; Izbor: from overripe and botrytis infected grapes with a minimum natural sugar content of 108odegrees Oechsle; Jagodni izbor: from overripe and botrytis infected selected grapes with a minimum natural sugar content of 128odegrees Oechsle; Suhi jagodni izbor: from overripe and botrytis infected selected grapes with a minimum natural sugar content of 154odegrees Oechsle; Ledeno vino: grapes must be naturally frozen during harvest and pressing and must have a minimum sugar content of 128odegrees Oechsle; Arhivsko vino (arhiva): aged wine from fully matured grapes with a minimum natural sugar content of 83odegrees Oechsle; Slamno vino (vino iz suÃ ¡enega grozdja): grapes must be stored and naturally dried on reed or straw before pressing. Vrhunsko peneÃ e vino z zaÃ ¡Ã itenim geografskim poreklom (Vrhunsko peneÃ e vino ZGP) Slovenian PDO (1) Wine obtained by first and second alcoholic fermentation with a minimum actual alcoholic strength of 10,5 % vol for which the total alcoholic strength of the cuvee is not less than 9,5 % vol. Penina Slovenian DeÃ ¾elno vino s priznano geografsko oznako (DeÃ ¾elno vino PGO), whether or not supplemented by Mlado vino Slovenian PGI (1) Wine from fully matured grapes with a minimum natural alcohol content of 8,5 % vol and a maximum yield of 12 000 l/ha. Analytical and organoleptic evaluation is obligatory. SLOVAKIA AkostnÃ © vÃ ­no Slovak PDO (1) Wine classified by Control Institute as quality variety wine or quality branded wine, made from grapes of which natural sugar content is at least 16 ° NM and the maximum yield per hectare is not exceeded and wine complies with quality requirements determined by special regulation. AkostnÃ © vÃ ­no s prÃ ­vlastkom, supplemented by:  KabinetnÃ ©  NeskorÃ ½ zber  VÃ ½ber z hrozna  BobuÃ ¾ovÃ ½vÃ ½ber  HrozienkovÃ ½ vÃ ½ber  CibÃ ©bovÃ ½ vÃ ½ber  L'adovÃ ½ zber  SlamovÃ © vÃ ­no Slovak PDO (1) Wine classified by the Control Institute as the quality wine with attribute, it complies with quality requirements determined by special regulation, the maximum yield per hectare is not exceeded, vine variety, origin of grapes, its natural sugar contents, weight and health condition are certified before processing by an employee of the Control Institute, the ban on increase in natural alcoholic strength by volume and adjustment of residual sugar is observed. AkostnÃ © vÃ ­no s prÃ ­vlastkom is divided into:  kabinetnÃ © vÃ ­no yielded from full mature grapes having natural sugar contents of at least 19 ° NM,  neskorÃ ½ zber yielded from full mature grapes having natural sugar contents of at least 21 ° NM,  vÃ ½ber z hrozna yielded from full mature grapes having natural sugar contents of at least 23 ° NM obtained from carefully selected bunches,  bobuÃ ¾ovÃ ½ vÃ ½ber yielded from manually selected overripe grape bunches from which immature and impaired berries have been removed manually, having natural sugar contents of at least 26 ° NM,  hrozienkovÃ ½ vÃ ½ber yielded exclusively from manually selected overripe natural grape berries, having sugar contents of at least 28 ° NM,  cibÃ ©bovÃ ½ vÃ ½ber yielded exclusively from manually selected overripe grape berries refined by effect of Botrytis cinerea Persoon, having natural sugar contents of at least 28 ° NM,  Ã ¾adovÃ © vÃ ­no yielded from grapes harvested at the temperature of minus 7 °C and less and the grapes remained frozen during the harvesting and processing and the obtained must had natural sugar contents of at least 27 ° NM,  slamovÃ © vÃ ­no yielded from well ripened grapes stored before processing on straw or in reed matting, possibly it has been left hanging on strings for at least three months and the natural sugar content of obtained must was at least 27 ° NM. Esencia Slovak PDO (1) Wine produced by slow fermentation of free-run wine acquired from separately selected cibebas from the defined vineyard of vinohradnÃ ­cka oblasÃ ¥ Tokaj . The essence shall contain at least 450 g/l of natural sugar and 50 g/l of sugar-free extract. It shall mature at least three years, of that at least two years in wooden cask. ForditÃ ¡Ã ¡ Slovak PDO (1) Wine produced by alcoholic fermentation of must or wine of the same vintage from the defined vineyard of the vinohradnÃ ­cka oblasÃ ¥ Tokaj  poured on wine marc rapes from cibebas. It shall mature at least two years, of that at least one year in wooden cask. MÃ ¡Ã ¡lÃ ¡Ã ¡ Slovak PDO (1) Wine produced by alcoholic fermentation of must or wine of the same vintage from the defined vineyard of the vinohradnÃ ­cka oblasÃ ¥ Tokaj  poured on fermentation lees of the SamorodnÃ © or VÃ ½ber. It shall mature at least two years, of that at least one year in wooden cask. PestovateÃ ¾skÃ ½ sekt (5) Slovak PDO (4) Basic conditions of the production are met with condition for producing quality sparkling wines and the last phase of the process of sparkling wine yielding is carried out by the winegrower of the vineyard from which grapes used for the production are. Single components of the cuvÃ ©e of the pestovateÃ ¾skÃ ½ sekt shall be from one wine-growing area. SamorodnÃ © Slovak PDO (1) Wine produced by alcoholic fermentation from Tokaj grape varieties in wine growing area of vinohradnÃ ­cka oblasÃ ¥ Tokaj  from the defined vineyard, if conditions for mass creation of cibebas are not favourable. It may be put into circulation at earliest after two years of maturing, of that at least one year in wooden cask Sekt vinohradnÃ ­ckej oblasti (5) Slovak PDO (4) Sparkling wine obtained by primary or secondary fermentation of quality wine from grapes grown on wine-growing fields in wine-growing areas and exclusively in the wine-growing area where grapes for its yielding are grown or in immediately neighbouring area and basic conditions of the production are met with condition for quality sparkling wines. VÃ ½ber (3)(4)(5)(6) putÃ ovÃ ½ Slovak PDO (1) Wine produced by alcoholic fermentation after pouring of cibebas with must having sugar contents of at least 21 ° NM from the defined vineyard of vinohradnÃ ­cka oblasÃ ¥ Tokaj  or with wine having the same quality and same vintage from the defined vineyard of vinohradnÃ ­cka oblasÃ ¥ Tokaj . According to the amount of added cibebas, the TokajskÃ ½ vÃ ½ber shall be divided into 3 to 6 putÃ ovÃ ½. VÃ ½ber shall mature at least three years, of that at least two years in wooden cask VÃ ½berovÃ ¡ esencia Slovak PDO (1) Wine produced by alcoholic fermentation of cibebas. During the harvesting, berries of grapes are selected separately, and they are poured immediately after the processing by must from the defined vineyard of the vinohradnÃ ­cka oblasÃ ¥ Tokaj  or by wine of the same vintage which contains at least 180 g/l of natural sugar and 45 g/l of sugar-free extract. It shall mature at least three years, of that at least two years in wooden cask. UNITED KINGDOM quality (sparkling) wine English PDO (1, 4) Wine or sparkling wine that is made in England and Wales in accordance with the rules set out in national legislation in those countries. Wines marketed as quality wine  have undergone an organoleptic and analytical assessment. Its specific nature and character will be derived in part from the area of production, the quality of the grapes used and the skill of the producer and winemaker. Regional (sparkling) wine English PGI (1, 4) Wine or sparkling wine that is made in England and Wales in accordance with the rules set out in national legislation in those countries. Regional wine  will have undergone an organoleptic and analytical assessment. Its nature and character will be derived in part from the area of production, the grapes that are used and the skill of the producer and winemaker. PART B: Traditional terms as referred to in Article 118u(1)(b) of Regulation (EC) No 1234/2007 BULGARIA Ã Ã ¾Ã »Ã µÃ ºÃ Ã ¸Ã ¾Ã ½Ã ½Ã ¾ (collection) Bulgarian PDO (1) Wine which satisfies the conditions of special reserve  and which is matured in bottles at least one year, and whose quantity does not exceed 1/2 of the lot special reserve . Ã Ã ¾Ã ²Ã ¾ (young) Bulgarian PDO/PGI (1) The wine has been produced entirely from grapes obtained from one harvest and has been bottled till the end of the year. It can be sold with the indication new  till 1 March of the following year. In this case on the labels shall obligatory be entered also the indication term of sale  1 March ¦ . After the elapse of the term indicated above the wine cannot be marked and presented as new  and the quantities of wine left in the commercial network shall obligatory be re-labelled after 31 March of the corresponding year in compliance with the requirements of the ordinance. Ã ÃÃ µÃ ¼Ã ¸Ã Ã ¼ (premium) Bulgarian PGI (1) Wine produced from one variety of grapes which possesses the highest quality of the whole harvest. The quantity produced does not exceed 1/10 of the whole harvest. Ã ÃÃ µÃ ¼Ã ¸Ã Ã ¼ Ã ¾Ã Ã º, Ã ¸Ã »Ã ¸ Ã ¿Ã ÃÃ ²Ã ¾ Ã ·Ã °ÃÃ µÃ ¶Ã ´Ã °Ã ½Ã µ Ã ² Ã ±Ã Ã Ã ²Ã ° (premium oak) Bulgarian PDO (1) Wine matured in new oak casks with volume up to 500 l. Ã ÃÃ µÃ ¼Ã ¸Ã Ã ¼ ÃÃ µÃ ·Ã µÃÃ ²Ã ° (premium reserve) Bulgarian PGI (1) Wine produced from one variety of grapes, represents a preserved quantity from the best lot of the harvest. Ã Ã µÃ ·Ã µÃÃ ²Ã ° (reserve) Bulgarian PDO/PGI (1) Wine produced from one variety of grapes, matured at least one year from November in the year of the harvest. Ã Ã ¾Ã ·Ã µÃ ½Ã Ã °Ã »Ã µÃ (Rosenthaler) Bulgarian PDO (1) Wine produced from recommended varieties of grapes with sugar content not less than 22 weight percent. The wine possesses an alcoholic strength of at least 11 °. Its characteristics are notably due to the addition of grapes must or concentrated grapes must at least 30 days before the expedition. Ã ¡Ã ¿Ã µÃ Ã ¸Ã °Ã »Ã ½Ã ° Ã Ã µÃ »Ã µÃ ºÃ Ã ¸Ã  (special selection) Bulgarian PDO (1) Wine produced from one variety of grapes or is a blend, matured at least two years after the expiring date stated in the product specification. Ã ¡Ã ¿Ã µÃ Ã ¸Ã °Ã »Ã ½Ã ° ÃÃ µÃ ·Ã µÃÃ ²Ã ° (special reserve) Bulgarian PDO (1) Wine produced from one variety of grapes or is a blend, matured at least one year in oak barrels after the expiring date stated in the product specification. CZECH REPUBLIC ArchivnÃ ­ vÃ ­no Czech PDO (1) Wine placed into the circulation at least three years after the year of harvesting. BurÃ Ã ¡k Czech PDO (1) Partially fermented grape must, where the actual alcohol content is higher than one volume percentage and lower than three fifths of the total alcohol content. Klaret Czech PDO (1) Wine produced from the black grapes without fermentation on skins. KoÃ ¡er, KoÃ ¡er vÃ ­no Czech PDO (1) Wine which has been produced by the liturgical method in the sense of the rules of the Jewish Congregation. LabÃ ­n Czech PGI (1) Wine from black grapes, which has been produced without fermentation on skins in the Czech wine region. MladÃ © vÃ ­no Czech PDO (1) Wine offered for the consumption to final consumer at the latest by the calendar year end, in which the harvest of grapes used for the production of this wine was carried out. MeÃ ¡nÃ ­ vÃ ­no Czech PDO (1) Wine which has been produced by liturgical method and complies with the conditions for use during the liturgical acts within the framework of the Catholic Church celebration. PanenskÃ © vÃ ­no Czech PDO (1) Wine origins from the first harvest of the vineyard; as the first harvest of the vineyard is considered the harvest carried out in the third year of vineyard plantation. PanenskÃ ¡ sklizeÃ  Czech PÃ stitelskÃ ½ sekt (6) Czech PDO (4) Sparkling wine classified by the Czech Agriculture and Food Inspection Authority, which complies with the requirements of the European Community regulations for the quality sparkling wine produced in specific region from the grapes from winegrowers vineyard. PozdnÃ ­ sbÃ r Czech PDO (1) Wine classified by the Czech Agriculture and Food Inspection Authority, produced from the grapes harvested on defined vineyard in the area concerned, the yield per hectare was not been exceeded, the grapes of which the wine has been produced, reached the sugar content 21 ° NM at least, wine harvesting and producing, with the exception of bottling, were carried out in the wine region concerned, the wine complies with the requirements regarding to the quality laid down by the implementing legal regulation. Premium Czech PDO (1) Wine with attributes of sorts  selection of grapes, selection of berries or selection of raisined berries was produced from the grapes, which were at least from the 30 % affected by the noble rot Botrytis cinerea P. Rezerva Czech PDO (1) Wine aged at least for period of 24 months in a wooden barrel and subsequently in a bottle, whereas at least 12 months for red wine and 6 months for white or rosÃ © wine in a barrel. RÃ ¯Ã ¾Ã ¡k Czech PDO (1) Wine produced from the blend of grapes or grape must from white, if need be red or black grapes. RyÃ ¡Ã ¡k Czech ZrÃ ¡lo na kvasnicÃ ­ch, Czech PDO (1) Wine during the production was left on lees for a period of at least six months. KrÃ ¡Ã ¡leno na kvasnicÃ ­ch Czech Ã koleno na kvasnicÃ ­ch Czech GERMANY Affentaler German PDO (1) Term of origin for red quality wine and PrÃ ¤dikatswein of the Blauer SpÃ ¤tburgunder wine grape variety from the Altschweier, BÃ ¼hl, Eisental and Neusatz territories of the town of BÃ ¼hl, BÃ ¼hlertal, as well as the Neuweier territory of the town of Baden-Baden. Badisch Rotgold German PDO (1) Wine produced by blending (mixing) white wine grapes, also crushed, with red wine grapes which originates in the specified wine-growing zone Baden Classic German PDO (1) Red wine or white quality wine made exclusively from grapes from classical wine grape varieties typical of the region; the must used in production has a natural minimum alcoholic strength which is at least 1 % by volume higher than the natural minimum alcoholic strength prescribed for the wine-growing zone in which the grapes have been harvested; total alcoholic strength at least 11,5 % by volume; residual sugar content not exceeding 15 g/l and not exceeding twice the total acidity content; indication of a single wine grape variety, indication of vintage, but no indication of taste. Ehrentrudis German PDO (1) Statement of origin for quality and top-quality wine of the type of wine rosÃ © wine from the Blauer SpÃ ¤tburgunder wine grape variety from the Tuniberg area. Federweisser German PGI (1) Partly-fermented grape must from Germany with geographical indication or other EU States; geographical indications borrowing from vin de pays  wine-growing zone; FederweiÃ er : in the most common designation for partly-fermented grape must in view of regional diversity of designations. Hock German PGI (1) White wine with geographical indication from the Rhine wine-growing zone and a residual sugar content in the medium-sweet  range; history of the term: Hock is traditionally the Anglo-American designation for Rhine wine, and can be traced back to the place name Hochheim  (on the Main, Rheingau wine-growing zone). Liebfrau(en)milch German PDO (1) Traditional name of a white German quality wine, which consists of at least 70 per cent of a blend of Riesling, Silvaner, MÃ ¼ller-Thurgau or Kerner from the region Nahe, Rheingau, Rheinhessen or Pfalz. Residual sugar content within the range of medium sweet . Almost exclusively designed for exportation. Riesling-HochgewÃ ¤chs (7) German PDO (1) White quality wine, exclusively produced from grapes of the wine grape variety Riesling, the must used for production has shown a natural alcoholic strength which is at least 1,5 % by volume higher than the natural minimum alcoholic strength prescribed for the specified wine-growing zone or the part of it in which the grapes have been harvested, and which has achieved a quality number of at least 3,0 in the quality test. Schillerwein German PDO (1) Wine from the specified wine-growing zone WÃ ¼rttemberg; quality wine pale to bright red in colour, produced by blending (mixing) white wine grapes, also crushed, with red wine grapes, also crushed. Schillersekt b.A.  or Schillerperlwein b.A.  permissible if Schillerwein is the basic wine. Weissherbst German PDO (1) Quality wine produced in a specified wine-growing zone or PrÃ ¤dikatswein (wine with special attributes) which is produced from one single red wine grape variety and at least 95 per cent from light pressed must; the wine grape variety must be indicated in connection with the WeiÃ herbst designation the same in type face, size and colour; may also be used with domestic quality sparkling wine produced from wine which may bear the designation WeiÃ herbst . GREECE Ã Ã ³Ã Ã ­ÃÃ ±Ã Ã »Ã · (Agrepavlis) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced from grapes harvested in vineyards exploited by a holding, where there is a building characterised as Agrepavlis  and the wine making is carried out within this holding. Ã Ã ¼ÃÃ ­Ã »Ã ¹ (Ampeli) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced exclusively from grapes harvested in vineyards exploited by a holding, and the wine making is carried out within this holding. Ã Ã ¼ÃÃ µÃ »Ã Ã ½Ã ±Ã (Ã µÃ ) (Ampelonas (-Ã ¨s)) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced exclusively from grapes harvested in vineyards exploited by a holding, and the wine making is carried out within this holding. Ã Ã Ã Ã ¿Ã ½Ã Ã ¹Ã ºÃ  (Archontiko) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced from grapes harvested in vineyards exploited by a holding, where there is a building characterised as archontiko  and the wine making is made within this holding. Ã Ã ¬Ã ²Ã ± (Cava) Greek PGI (1, 3, 8, 11, 15, 16) Wines aging under controlled conditions. Ã ÃÃ  Ã ´Ã ¹Ã ±Ã »Ã µÃ ºÃ Ã ¿Ã Ã  Ã ±Ã ¼ÃÃ µÃ »Ã Ã ½Ã µÃ  (Grand Cru) Greek PDO (3, 15, 16) Wines produced exclusively from grapes of selected vineyards, with special low yields per ha. Ã Ã ¹Ã ´Ã ¹Ã ºÃ ¬ Ã ÃÃ ¹Ã »Ã µÃ ³Ã ¼Ã ­Ã ½Ã ¿Ã  (Grande rÃ ©serve) Greek PDO (1, 3, 15, 16) Selected wines aging for a specific time, under controlled conditions. Ã Ã ¬Ã Ã Ã Ã ¿ (Kastro) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced from grapes harvested in vineyards exploited by a holding, where there is a building or ruins of historical Castle and the wine making is carried out in this holding. Ã Ã Ã ®Ã ¼Ã ± (Ktima) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced from grapes harvested in vineyards exploited by a holding, which is located within the relevant viticultural protected area. Ã Ã ¹Ã ±Ã Ã Ã Ã  (Liastos) Greek PDO/PGI (1, 3, 15, 16) Wines produced from grapes left in the sun or shade for partial dehydration. Ã Ã µÃ Ã Ã Ã ¹ (Metochi) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced from grapes harvested in vineyards exploited by a holding, which is located outside the monasterys area where the holding belongs. Ã Ã ¿Ã ½Ã ±Ã Ã Ã ®Ã Ã ¹ (Monastiri) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced from grapes harvested in vineyards that belong to a monastery. Ã Ã ¬Ã ¼Ã ± (Nama) Greek PDO/PGI (1) Sweet wines used for the Holy Communion Ã Ã Ã Ã Ã ­Ã Ã ¹ (Nychteri) Greek PDO (1) Wines of Santorini  PDO produced exclusively in the islands Thira  and Thiresia , aging in barrels for at least three months Ã Ã Ã µÃ ¹Ã ½Ã  Ã ºÃ Ã ®Ã ¼Ã ± (Orino Ktima) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced from grapes harvested in vineyards exploited by a holding, located in an altitude over 500 m Ã Ã Ã µÃ ¹Ã ½Ã Ã  Ã ±Ã ¼ÃÃ µÃ »Ã Ã ½Ã ±Ã  (Orinos Ampelonas) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced exclusively from grapes grown in vineyards located in an altitude over 500 m Ã Ã Ã Ã ³Ã ¿Ã  (Pyrgos) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced from grapes harvested in vineyards exploited by a holding, where there is a building characterised as Pyrgos  and the wine making is carried out within this holding Ã ÃÃ ¹Ã »Ã ¿Ã ³Ã ® Ã ® Ã ÃÃ ¹Ã »Ã µÃ ³Ã ¼Ã ­Ã ½Ã ¿Ã  (RÃ ©serve) Greek PDO (1, 3, 15, 16) Selected wines aging for a particular time, under controlled conditions Ã Ã ±Ã »Ã ±Ã ¹Ã Ã ¸Ã µÃ ¯Ã  Ã µÃÃ ¹Ã »Ã µÃ ³Ã ¼Ã ­Ã ½Ã ¿Ã  (Vieille rÃ ©serve) Greek PDO (3, 15, 16) Selected liqueur wines aging for a particular time, under controlled conditions Ã Ã µÃ Ã ½Ã Ã ­Ã ± (Verntea) Greek PGI (1) Wine of traditional designation produced from grapes harvested in vineyards of the island of Zakynthos where also the wine making takes place Vinsanto Latin PDO (1, 3, 15, 16) Wine of Santorini  PDO produced in the complex of Santo Erini-Santorini of the islands of Thira  and Thirasia  from grapes left in the sun. SPAIN Amontillado Spanish PDO (3) Liqueur wine (Vino generoso) of Jerez-XÃ ©rÃ ¨s-Sherry , Manzanilla-SanlÃ ºcar de Barrameda , Montilla-Moriles  dry PDOs, of sharp aroma, countersunk, smooth and full to paladar, of color amber or gold, with acquired alcoholic strength between 16 22 °. Aged during at least two years, by the system of criaderas y soleras , in oak container of maximum capacity of 1 000 l. AÃ ±ejo Spanish PDO/PGI (1) Wines aged for a minimum period of twenty-four months in total, in wood container of oak of maximum capacity of 600 l or in bottle. Spanish PDO (3) Liqueur wine of Malaga  PDO aged between three to five years. ChacolÃ ­-Txakolina Spanish PDO (1) Wine of ChacolÃ ­ de Bizkaia-Bizkaiko Txakolina , ChacolÃ ­ de Getaria-Getariako Txakolina  and ChacolÃ ­ de Ã lava-Arabako Txakolina  PDO elaborated fundamentally with the varieties Ondarrabi Zuri and Ondarrabi Beltza. Wine with an acquired alcoholic strength minimum of 9,5 % vol (11 % vol. for the white fermented in barrel), maximum of 0,8 mg/l of volatile acidity and maximum of 180 mg/l of total sulphurs (140 mg/l for the red ones) ClÃ ¡sico Spanish PDO (3, 16) Wines with more than 45 g/l of sweeten residual. Chile Cream English PDO (3) Liqueur wine of Jerez-XÃ ©rÃ ¨s-Sherry , Manzanilla-SanlÃ ºcar de Barrameda , Montilla-Moriles , MÃ ¡laga  and Condado de Huelva  with at least 60 g/l of reducing matters of color of amber to mahogany. Aged during at least two years, by the system of criaderas y soleras  or by the one of aÃ ±adas , in oak container. Criadera Spanish PDO (3) Liqueur wine of Jerez-XÃ ©rÃ ¨s-Sherry , Manzanilla-SanlÃ ºcar de Barrameda , Montilla-Moriles , MÃ ¡laga  and Condado de Huelva  which are aged by the system of criaderas y soleras , that is traditional in its zone Criaderas y Soleras Spanish PDO (3) Liqueur wine of Jerez-XÃ ©rÃ ¨s-Sherry , Manzanilla-SanlÃ ºcar de Barrameda , Montilla-Moriles , MÃ ¡laga  and Condado de Huelva , that uses scales of generally placed boots of oak superposed, and called criaderas , in which the wine of the year gets up on the superior scale of the system and is crossing the different scales or criaderas  by partial and successive transferences, in the course of a long period, until reaching the last scale or solera , where it concludes the aging process. Crianza Spanish PDO (1) Wines other than sparkling, semi-sparkling and liqueur wines, that fulfil the following conditions:  red wines must have a minimum period of ageing of 24 months, of which they must remain al least 6 months in oak barrels of maximum capacity of 330 l,  white and rosÃ © wines must have a minimum period of ageing of 18 months, of which they must remain at least 6 months in oak barrels of the same maximum capacity. Dorado Spanish PDO (3) Liqueur Wines of Rueda  and Malaga  PDO with aging process. Fino Spanish PDO (3) Liqueur wine (vino generoso) of Jerez-XÃ ©rÃ ¨s-Sherry  and Manzanilla SanlÃ ºcar de Barrameda , Montilla Moriles  PDO with the following qualities: straw-coloured, dry, slightly bitter, slight and fragant to the palate. Aged in flor  during at least two years, by the system of criaderas y soleras , in oak container of maximum capacity of 1 000 l. FondillÃ ³n Spanish PDO (16) Wine of Alicante  PDO, elaborated with grapes of the Monastrell variety, sobremature in stock and with exceptional conditions of quality and health. In the fermentation native leavenings are used solely and the acquired alcoholic strength (minimum of 16 % vol) shall be, in his totality, natural. Aged at least ten years in oak containers. Gran reserva Spanish PDO (1) Wines other than sparkling, semi-sparkling and liqueur that fulfil the following conditions:  red wines must have a minimum period of ageing of 60 months, of which they shall remain al least 18 months in oak barrels of maximum capacity of 330 l, and in bottle the rest of this period,  white and rosÃ © wines must have a minimum period of ageing of 48 months, of which they shall remain at least 6 in oak barrels of the same maximum capacity and in bottle the rest of this period. Chile Spanish PDO (4) The minimum period of ageing for sparkling wines of Cava  PDO, is 30 months, from tiraje  to degÃ ¼elle . LÃ ¡grima Spanish PDO (3) Sweet wine of MÃ ¡laga  PDO in whose elaboration the must leaks after treading of grapes without mechanical pressure. Its ageing must be done during, at least two years, by the system of criaderas y soleras  or by the one of vintage years, in oak container of maximum capacity of 1 000 l. Noble Spanish PDO/PGI (1) Wines aged during a minimum period of eighteen months in total, in oak barrels of maximum capacity of 600 l or in bottle. Spanish PDO (3) Liqueur wines of MÃ ¡laga  PDO aged between two and three years. Oloroso Spanish PDO (3) Liqueur wine (vino generoso) of Jerez-XÃ ©rÃ ¨s-Sherry  and Manzanilla SanlÃ ºcar de Barrameda , Montilla Moriles  which possesses the following qualities: much body, plenty and velvety, aromatic, energetic, dry or slightly led, of similar color to the mahogany, with acquired alcoholic strength between 16 and 22 °. It has been aged during at least two years, by the system of criaderas y soleras , in oak container of maximum capacity of 1 000 l. Pajarete Spanish PDO (3) Sweet or semisweet wines of MÃ ¡laga  PDO aged at least two years, by the system of criaderas y soleras  or by the one of aÃ ±adas , in oak container of maximum capacity of 1 000 l. PÃ ¡lido Spanish PDO (3) Liqueur wine (vino generoso) of Condado de Huelva  aged more than three years by biological aging process, with an acquired alcoholic strength of 15 17 % vol. Spanish PDO (3) Liqueur wine of Rueda  PDO aged at least four years, with the three last years in oak. Spanish PDO (3) Wine of MÃ ¡laga  PDO from Pedro Ximenez and/or Moscatel varieties, without addition of arrope  (boiled must), withouth aging process. Palo Cortado Spanish PDO (3) Liqueur wine (vino generoso) of Jerez-XÃ ©rÃ ¨s-Sherry  and Manzanilla SanlÃ ºcar de Barrameda , Montilla Moriles  whose organoleptic characteristics consists of the aroma of an amontillado and palate and colour similar to those of an oloroso, and with an acquired alcoholic strength between 16 and 22 percent. Aged in two phases: the first biological, under a film of flor , and the second oxidative. Primero de Cosecha Spanish PDO (1) Wine of Valencia  PDO harvested in the ten first days of the harvesting period and bottled inside of the thirty following days to finalise the same one, being obligatory to indicate in the label the harvest. Rancio Spanish PDO (1, 3) Wines that have followed a process of aging noticeably rusted, with abrupt changes of temperature in presence of air, or in wood package or crystal packages. Raya Spanish PDO (3) Liqueur wine (vino generoso) of Montilla Moriles  with possesses similar characteristics to Oloroso  wines but with less taste and aroma. Aged during at least two years, by the system of criaderas y soleras , in oak container of maximum capacity of 1 000 l Reserva Spanish PDO (1) Wines other than sparkling, semi-sparkling and liqueur wines, that fulfil the following conditions:  red wines must have a minimum period of ageing of 36 months, of which they shall remain al least 12 months in oak barrels of maximum capacity of 330 l, and in bottle for the rest of this period,  white and rosÃ © wines must have a minimum period of ageing of 24 months, of which they shall remain at least six in oak barrels of the same maximum capacity and in bottle for the rest of this period. Chile Sobremadre Spanish PDO (1) White wines of Vinos de Madrid  that, as a consequence of their special elaboration, contain carbon dioxide gas preceding of the own fermentation of musts with their madres  (stripped and squeezed grape) Solera Spanish PDO (3) Liqueur wine of Jerez-XÃ ©rÃ ¨s-Sherry , Manzanilla-SanlÃ ºcar de Barrameda , Montilla-Moriles , MÃ ¡laga  and Condado de Huelva  aged by the system of criaderas y soleras . Superior Spanish PDO (1) Wines obtained with at least 85 % of preferred varieties of the respective demarcated areas. Chile South Africa TrasaÃ ±ejo Spanish PDO (3) Liqueur wine of MÃ ¡laga  PDO aged more than five years. Vino Maestro Spanish PDO (3) Wine of MÃ ¡laga  PDO, that comes from a very incomplete fermentation, because before it begins the must is added with a 7 % of wine alcohol. Thus the fermentation is very slow and it becomes paralyzed when the alcohol wealth is of 15 16 °, being left about a 160 200 g/l of sugars without fermentation. Aged during at least two years, by the system of criaderas y soleras  or by the one of aÃ ±adas , in oak container of maximum capacity of 1 000 l. Vendimia Inicial Spanish PDO (1) Wine of Utiel Requena  made from grapes harvested in the ten first days of the harvesting period and presenting an alcoholic graduation between 10 and 11,5 percent in volume, being their youth the cause of their special attributes, between which a slight carbon dioxide gas loosening can be included. Viejo Spanish PDO/PGI (1) Wine aged at least thirty six months, with a rusted character noticeably due to the action of the light, oxygen, heat or of joint of these factors. Spanish PDO (3) Liqueur wine (vino generoso) of Condado de Huelva PDO, which possesses the following qualities: much body, plenty and velvety, aromatic, energetic, dry or slightly led, of similar color to the mahogany, with acquired alcoholic strength between 15 and 22 °. It has been aged during at least 2 years, by the system of criaderas y soleras , in oak container of maximum capacity of 1 000 l. Vino de Tea Spanish PDO (1) Wine of the North subzone of the La Palma  PDO aged in wood packages of Pinus canariensis ( Tea ) during a maximum time of six months. The acquired alcoholic strength is, for white wines, between 11 14,5 % vol, for rosÃ ©  ones, between 11 13 % vol and for red ones, between 12 14 % vol. FRANCE AmbrÃ © French PDO (3) Article 7 of Decree of 29 December 1997: PDO Rivesaltes : in order to be entitled to the controlled designation of origin Rivesaltes  completed with the mention ambrÃ © , white wines must have grown on the property in an oxidising environment up to 1 September of the second year following the year of the crop. Clairet French PDO (1) PDO Bourgogne , Bordeaux : pale red wine or rosÃ © wine. Claret French PDO (1) PDO Bordeaux : expression used to designate a pale red wine TuilÃ © French PDO (3) Article 7 of Decree of 29 December 1997: In order to be entitled to the controlled designation of origin Rivesaltes  completed with the mention tuilÃ © , red wines must have grown on the property in an oxidising environment up to 1 September of the second year following the year of the crop. Vin jaune French PDO (1) PDO Arbois , CÃ ´tes du Jura , L'Etoile , ChÃ ¢teau-ChÃ ¢lon : wine product exclusively made with grape varieties layed down in the national regulation: slow fermentation, aging in oak barrel without topping up for a minimum duration of six years. ChÃ ¢teau French PDO (1, 3, 4, 5, 6, 7, 8, 9, 15, 16) Historical expression related to a type of area and to a type of wine and reserved to wines coming from an estate which really exists or which is called exactly by this word. Chile Clos French PDO (1, 3, 4, 5, 6, 7, 8, 9, 15, 16) Chile Cru artisan French PDO (1) PDO MÃ ©doc , Haut-MÃ ©doc , Margaux , Moulis , Listrac , St Julien , Pauillac , St EstÃ ¨phe  Expression related to the quality of a wine, to its history as well as to a type of area evoking a hierachy of merit between wines coming from a specific estate. Cru bourgeois French PDO (1) PDO MÃ ©doc , Haut-MÃ ©doc , Margaux , Moulis , Listrac , Saint-Julien , Pauillac , Saint-EstÃ ¨phe : Expression related to the quality of a wine, to its history as well as to a type of area evoking a hierachy of merit between wines coming from a specific estate. Chile Cru classÃ ©, whether or not supplemented by Grand, Premier Grand, DeuxiÃ ¨me, TroisiÃ ¨me, QuatriÃ ¨me, CinquiÃ ¨me French PDO (1) PDO Barsac , CÃ ´tes de Provence , Graves , Saint-Emilion grand cru , MÃ ©doc , Haut-MÃ ©doc , Margaux , Pessac-Leognan , Saint Julien , Pauillac , Saint EstÃ ¨phe , Sauternes . Expression related to the quality of a wine, to its history as well as to a type of area evoking a hierachy of merit between wines coming from a specific estate. Edelzwicker German PDO (1) PDO Alsace  wines coming from one or more grape varieties as set in the specifications. Grand cru French PDO (1, 3, 4) Expression related to the quality of a wine, reserved to wines with protected designations of origin defined by Decree and when a collective use is made of this expression by incorporation to a designation of origin. Chile Switzerland Tunisia Hors dÃ ¢ge French PDO (3) PDO Rivesaltes , Banyuls , Rasteau  and Maury : may be used for wines having undergone a maturing of a minimum of five years after their elaboration. Passe-tout-grains French PDO (1) PDO Bourgogne  coming from two grape varieties as set in the specifications. Premier Cru French PDO (1, 4) Expression related to the quality of a wine, reserved to wines with protected designations of origin defined by Decree and when a collective use is made of this expression by incorporation to a designation of origin. Tunisia Primeur French PDO (1) Wines whose date of marketing towards consumers is set on the third Thursday of November of the year of crop. French PGI (1) Wines whose date of marketing towards consumers is set on the third Thursday of October of the year of crop. Rancio French PDO (1, 3) PDO Grand Roussillon , Rivesaltes , Rasteau , Banyuls , Maury , Clairette du Languedoc : expression related to a type of wine and to a particular method of production of wine, reserved to some quality wines as a result of their age and of conditions regarding the terroir. SÃ ©lection de grains nobles French PDO (1) PDO Alsace , Alsace Grand Cru , Condrieu , Monbazillac , Graves supÃ ©rieur , Bonnezeaux , JuranÃ §on , CÃ ©rons , Quarts de Chaume , Sauternes , Loupiac , CÃ ´teaux du Layon , Barsac , Sainte Croix du Mont , CÃ ´teaux de lAubance , Cadillac : wine compulsorily elaborated from manually cropped vintages through successive selections. Aim of seeking the overmatured vintages, affected by noble rot or having undergone a concentration on vine. Sur lie French PDO (1) PDO Muscadet , Muscadet Coteaux de la Loire , Muscadet-CÃ ´tes de Grandlieu , Muscadet-SÃ ¨vre et Maine , Gros Plant du Pays Nantais : wine with particular specifications (such as yield, alcohol strengh) which stays on its lees up to 1 March of the year following the vintage year. French PGI (1) IGP Vin de pays dOc , Vin de pays des Sables du Golfe du Lion : wine with particular specifications which remains less than one winter in tun or barrel and stays on its lees till bottling. Vendanges tardives French PDO (1) PDO Alsace , Alsace Grand Cru , JuranÃ §on : expression related to a type of wine and to a particular method of production, reserved to wines coming from overmatured vintages which respect defined conditions of density and of alcohometric strength. Villages French PDO (1) PDO Anjou , Beaujolais , CÃ ´te de Beaune , CÃ ´tes de Nuits , CÃ ´tes du RhÃ ´ne , CÃ ´tes du Roussillon , MÃ ¢con : expression related to the quality of a wine, reserved to wines with a designation of origin defined by Decree and when a collective use is made of this expression by incorporation to a designation of origin. Vin de paille French PDO (1) PDO Arbois , CÃ ´tes du Jura , LEtoile , Hermitage : expression related to a method of elaboration which consists in a selection of grapes coming from grape varieties layed down in the national regulation, put to dry for a minimal period of six weeks on straw beds or on gratings or hung. Aging for a minimum of three years from the date of pressing including maturing under wood for a minimum of 18 months. ITALY Alberata Italian PDO (1) Particular term related to the Aversa  wine typology. It is referred to the very ancient vine breeding tradition from which the product is obtained. Vigneti ad alberata Amarone Italian PDO (1) Exclusive historical term related to the production method of the Valpolicella  wine typology. It is used, since antiquity, to identify the place of origin of the wine produced following a specific production method, using raisined grapes, which is based on the total fermentation of sugars. This can explain the origin of the name Amarone . It is a quite particular and well known term that can identify the product by itself. Ambra Italian PDO (3) Term related to the production method and to the particular amber-yellow colour, more o less deep, of the Marsala  wine typology. Its particular colour originates from the long production method, which includes ageing and refinement, processes that imply significant oxide reductions of the polyphenols and colouring substances. Ambrato Italian PDO (1, 3) The term is related to the production method and to the particular amber colouring, more or less deep, which is typical of the Malvasia from Lipari  and Vernaccia from Oristano  typology wines. The particular colour results from the long production period, included ageing and refinement, methods which imply significant oxide reductions of the polyphenols and colouring substances. Annoso Italian PDO (1) Term related to Controguerra  wine typology. It is referred to the particular production method which implies raisined grapes and a compulsory ageing period into wooden containers for 30 months at least, before marketing and consumption of the final product. Apianum Latin PDO (1) Exclusive term assigned to Fiano di Avellino  wine. It is a term having classical origin. It means goodness of the grapes because they are largely appreciated by the bees  ( api  in Italian). Auslese German PDO (1) See traditional term scelto . Exclusive term assigned to Caldaro  and Caldaro Classico  Alto Adige  wines. Buttafuoco Italian PDO (1, 6) Exclusive term strictly related to the particular type of wine that originates from a sub-area of the OltrepÃ ² Pavese  wines. It is used, since long time, to describe a real particular product which, according to the meaning of the word, is able to give out a particular heat . Cannellino Italian PDO (1) Exclusive term related to a type of Frascati  wines and to its production. It has been used for a long time in order to identify the type of wine above mentioned, produced by using a particular production process which allows to obtain a wine said abboccato , that is a wine slightly sweet and mouth-filling. Cerasuolo Italian PDO (1) Traditional and historical term, strictly related to the Cerasuolo di Vittoria  wines. It is the integral part of the DOCG name and it constitutes its non-geographical aspect. The term is related to its production as well as to its particular colour. The term is also traditionally used to describe another type of Montepulciano d'Abruzzo  wines, to whom it is strictly tied up. Chiaretto Italian PDO/PGI (1, 3, 4, 5, 6) Term connected to the production method and to the particular color of the related type of wine, extracted from black grapes. Ciaret Italian PDO (1) Exclusive term connected to Monferrato  wines, and related to the particular colour that the product has; its name traditionally means light red . ChÃ ¢teau French PDO (1, 3, 4, 5, 6, 8, 15, 16) Term related to the name of the wine-making undertaking, in case the grapes originate exclusively from it and the wine-making is carried out in the same undertaking. Chile Classico Italian PDO (1, 3, 8, 11, 15, 16) Term laid down in the Law No 164/1992. It is reserved for non sparkling wines of the most ancient origin area to which an autonomous PDO regulation can be ascribed. Chile Dunkel German PDO (1) Term connected to the production method and to the typical dark colour of the corresponding typology of Trentino  wines. Fine Italian PDO (3) Term strictly connected to one of the Marsala  typologies. It refers to the specific production method which implies a minimum ageing period of one year, 8 months at least of which inside wooden casks, at least. Fior dArancio Italian PDO (1, 6) Term connected to the two Colli Euganei  typologies: sparkling and passito  wines (i.e. extracted from raisined grapes). It refers to the production method and to the typical aromatic characteristics of the product, which is extracted from Muscat variety grapes produced through a careful production method. FlÃ ©tri Frenchs PDO (1) Term connected to specific wine Valle d'Aosta or VallÃ ©e d'Aoste  DOC typologies. It refers to the production method and to the typical product characteristics, which are the result of a careful production method of partially dried grapes. Garibaldi Dolce Italian PDO (3) Exclusive historical term connected to a specific Marsala  Superior DOC typology. At the beginning, the term was used in honour of Garibaldi who tasted this wine when landed in Marsala. He appreciated it for its characteristics due to the particular production process which implies a minimum ageing period of two years, at least, in wooden casks. GD Governo alluso toscano Italian PDO/PGI (1) Initially, the term was tied up to Chianti  and Chianti Classico  PDO wines. Afterward its use was extended to Colli della Toscana Centrale  PGI wine which is produced in the same production area. It refers to the particular production process used in Tuscany, which implies the addition of dried grapes to the wine, at the end of the winter, dried grapes which raise an additional fermentation. Gutturnio Italian PDO (1, 8) Exclusive historical term connected to a type of wine which originates from a sub-area of the Colli Piacentini  wines. It refers to the production method of the above red wine, a very typical wine of a high quality level. In fact it was served in silver goblets of Roman origin, called Gutturnium . Italia Particolare Italian PDO (3) Exclusive historical term connected to Marsala fine  wines. Originally Marsala  was exclusively produced for the national market. IP Klassisch German PDO (1) Traditional area of production of Caldaro  Alto Adige  (with designation Santa Maddalena and Terlano ). (See definition of Classico ). Klassisches Ursprungsgebiet Kretzer German PDO (1) Term referred to the production method and to the typical rosÃ © colour. The term is used for the corresponding Alto Adige , Trentino  and Teroldego rotaliano  wines typologies. Lacrima Italian PDO (1) Term strictly connected to the name Lacrima di Morro d'Alba  wine, the integral part of the name of this wine. It refers to the particular production method whose slight grapes pressing leads to a product of high quality level. Lacryma Christi Italian PDO (1, 3, 4, 5) Exclusive historical term strictly related to Vesuvio  wines. It was traditionally connected to some typologies of the above mentioned wines (both normal and liqueur/sparkling), which are produced through a particular production method implying a slightly grapes pressing that leads to a product of high quality level which owns religious connotations. Lambiccato Italian PDO (1) Exclusive term related to one of Castel San Lorenzo  wine typologies. It refers to the product type and to the particular production method, which employs Muscat grapes and which implies grapes maceration in controlled temperature inside specified containers, traditionally called Lambicchi . London Particolar Italian PDO (3) Exclusive historical term related to Marsala Superiore  wine typology. It is a term, or initials, traditionally used to describe a product intended for the English market. The use of the English language is traditional too, and it is stated by the product specification and by the rules fixed for Marsala  wines. In fact, it is a common knowledge that the importance and reputation of this denomination as a liqueur wine is due to the to the activity of both producers and English dealers who, since 1773, discovered Marsala, produced and marketed this extraordinary wine, allowing a vast knowledge all the world round, especially in England. LP Inghilterra Occhio di Pernice Italian PDO (1) Term related to some Vin Santo  wine typologies. It refers to the production method and to the particular colour. In fact, the particular production method, based on utilisation of red grapes, allows the production of a very typical product with an extraordinary colour whose range goes from vivid to pale pink. It is a detail of the Pernice  eyes colour, the bird from which the wine gets its name. Oro Italian PDO (3) Term related to the specific Marsala  wines. It refers to the particular colour and to the production method that implies the prohibition to use cooked must. This allows to obtain a product of particular value with a golden color, more or less vivid. Passito Italian PDO/PGI (1, 3, 15, 16) Term referred to the product type and to the corresponding production method. The terms passito  or vino passito , and vino passito liquoroso  are reserved for normal or liqueur wines, obtained from the fermentation of grapes through natural drying or in conditioned place according to the product specifications provisions. Law No 82/2006 extended this term to overripe grapes wines. Vino passito Vino Passito Liquoroso Ramie Italian PDO (1) Exclusive term connected to one of the Pinerolese  wine typologies. It refers to the product type and to the corresponding production method, based on partially dried grapes. Rebola Italian PDO (1, 15) Exclusive term connected to one of Colli di Rimini  wine typologies. It refers to the production method and to the product type, whose colour range goes from golden to amber and it is obtained from partially dried grapes. Recioto Italian PDO (1, 4, 5) Historical-traditional term closely connected to the name of three wines with designation of origin, produced in Veneto: PDO Valpolicella , Gambellara  and Recioto di Soave , designations belonging thus to production areas very near among them and having similar traditions, especially in the provinces of Verona and Vicenza. The origin of the name dates from the fifth century. At that time the bucolic writers defined as particularly valuable and renowned this wine whose production was limited to the province of Verona and whose name was originated from Retia , the mountain-hilly region that in ancient times extended across the veronese-trentino area until the comasco-valtellinese borders. Such term has been thus used since old times and it is still used to designate wines obtained thanks to the particular production method which implies grapes drying. Riserva Italian PDO (1, 3, 4, 5, 15, 16) Wines submitted to a certain ageing period, at least two years for red wines and one year for white wines, with further ageing in barrels, specifically established by the product specification. In addition to the ordinary modalities, the product specification must establish the obligation of the vintage year on the label as well as the rules for its maintaining in case of mixture of wines having different vintage years. The PDO of sparkling and liqueur wines typologies can use this term in accordance with the conditions established by the corresponding product specification and in accordance with the community law. Rubino Italian PDO (1) Term connected to the PDO Cantavenna . It is referred to the whole process and to the particular colour. The term Rubino  is moreover connected to the specific typology of the DOC wine Teroldego Rotaliano , Trentino  and Garda Colli Mantovani , and it is referred to the particular colour which the product assumes. Italian PDO (3) Term connected to the specific Marsala  wine typology. It is referred to the particular process which implies the prohibition to use cooked must. Moreover, this wine has a particular ruby-red colour which, after ageing, gains amber-coloured reflex. Sangue di Giuda Italian PDO (4, 5, 8) Exclusive historical traditional term connected to a wine typology produced in the OltrepÃ ² Pavese territory. It has been used for a long time to designate a very distinguishing red-coloured product, sweet, sparkling or exuberant, palatable, i.e. it is so mellow indeed that the more you drink the more it can cheat you, as the famous apostle!! Scelto Italian PDO (1) Term connected to Caldaro , Caldaro Classico - Alto Adige  and Colli del Trasimeno  wines. It is referred to the specific product and to the corresponding production method, starting from the grapes choice (that is why we call it chosen! ) SciacchetrÃ Italian PDO (1) Historical-traditional term closely connected to the Cinque Terre . It is referred to the method used for obtaining the product, included grapes pressing and storage. In fact, the word exactly means press and keep intact , a methodology used for high quality products. Sciac-trÃ Italian PDO (1) Ditto as above (SchiacchetrÃ ). In this case the difference can be ascribed to the term given to a specific typology. SpÃ ¤tlese German PDO/PGI (1, 3, 15, 16) See term Late grape harvest  used in the autonomous province of Bolzano. Soleras Italian PDO (3) Term connected to a specific liqueur wine typology called Marsala . It is referred to the product and to the specific production method which implies a minimum ageing period of five years at least in wooden barrels. Enrichment of cooked must or concentrated must is prohibited. The result is a pure, natural product which does not contain additional elements, not even those having wine origin except alcohol, of course, cause it is a liqueur wine. Stravecchio Italian PDO (3) Term exclusively connected to the unique Virgin  and/or Soleras  typology of Marsala . It is referred to the particular production method which implies a minimum ageing period of 10 years at least in wooden barrels. Strohwein German PDO/PGI (1, 3, 11, 15, 16) See traditional term Passito . It exactly means wine from straw . It referrs to the specific wine produced in the province of Bolzano and corresponds to a production method which implies grapes dried, after harvesting, over straw trellis according to the drying method established by the various product specifications. Superiore Italian PDO (1, 3, 4, 5, 6, 8, 15, 16) Wines having higher quality characteristics and whose production rules regulations are much stricter than others. In fact, the product specifications establish the following differences: (a) a minimum grapes natural alcoholic strength greater than 0,5 ° vol, at least; (b) a total consumption alcoholic strength greater than 0,5 ° vol, at least; San Marino Superiore Old Marsala Italian PDO (3) Term related to Marsala Superiore  typology. It is referred to the specific product and to the particular production method which implies a minimum ageing period of two years, at least, in wooden barrels. It is a name which contains, moreover, an English term, traditional for a liqueur wine and ratified by both the product specification and by the law related to Marsala wines. The importance and prestige of this denomination is due to the activity of both producers and English dealers who, since 1773, discovered, produced and marketed this particular wine, allowing a vast knowledge all the world round, especially in England. Torchiato Italian PDO (1) Exclusive term connected to Colli di Conegliano  Torchiato di Fregona  wines. It refers to the particular characteristics of the product which is obtained thanks to a thorough production method which implies a soft press of the grapes themselves. Torcolato Italian PDO (1) Exclusive term related to a specific wine typology called Breganze . It refers to the particular characteristics of the product which is obtained through a careful production method which implies the use of partially dried grapes. Grapes, once harvested, were hung up to trellis which were consequently weaved and eventually re-hung-up. In this way grapes were submitted to the drying process. Vecchio Italian PDO (1, 3) Term related to Rosso Barletta , Aglianico del Vuture , Marsala  and Falerno del Massico  wines. It refers to the conditions of ageing and to the subsequent ageing and refinement of the product. Vendemmia Tardiva Italian PDO/PGI (1, 3, 15, 16) Term related to the particular typology of the product which implies a late grape harvest. The following ageing status of the grapes on the plant itself and the related grapes drying, in the various environmental and weather conditions, yield an extraordinary product with particular regard to sugar content and aroma. The result is a very extraordinary wine. These wines are also qualified as dessert wines or meditation  wines. Verdolino Italian PDO/PGI (1) Term related to the production method and to the particular green colour. Vergine Italian PDO (1, 3) Term related to the Marsala  wines. It refers to the specific product and to the particular production method which implies a minimum ageing period of five years at least, in wooden barrels, as well as the prohibition on the addition of cooked or concentrated must. That means that the product is pure, natural, without additional components, not even those of vine origin, except the alcoholic tax which is endemic for a liqueur wine. Such a term is, moreover, related to Bianco Vergine Valdichiana  wines. It is related to the traditional production method which implies a fermentation without peel which yields pure and natural the final product. Vermiglio Italian PDO (1) It is related to Colli dellEtruria Centrale  wines. It refers both to the particular quality characteristics and to the particular colour. Vino Fiore Italian PDO (1) Term related to the particular production method of some white and rosÃ © wines. Method which implies a light grape pressing so that the result is a particular delicate taste able to arouse the best side of the wine, i.e. the flower  Vino Novello Italian PDO/PGI (1, 8) The term is related to the particular production method and to the production period which, for marketing and consumption, is fixed on 6 November of every grape harvest year. Novello Vin Santo Italian PDO (1) Historical-traditional term related to some wines produced in regions Toscana, Marche, Umbria, Emilia Romagna, Veneto and Trentino Alto Adige. It refers to the particular wine typology and to the corresponding and complex production method which implies storage and wine grapes drying in suitable and aerated places for a long ageing period into traditional wooden containers. With regard to the origin of the term, numerous hypothesis have been formulated, most of them are connected to the Middle Age. The most reliable is strictly connected to the religious value of wine. This wine was considered quite extraordinary and boasted miraculous virtues. It was commonly used when celebrating the Saint Mass and this can explain the term Saint wine  (vinsanto). The term is still in use and it is mentioned in detail in the PDO specifications, a typology which is largely known and appreciated all over the world. Vino Santo Vinsanto Vivace Italian PDO/PGI (1, 8) Term related to the production method and to the corresponding product obtained. This wine owns a fizz, because of the carbon dioxide contained and which is the result of an exclusive and natural fermentation process. CYPRUS Ã Ã ¼ÃÃ µÃ »Ã Ã ½Ã ±Ã  (-Ã µÃ ) (Ampelonas (-es)) (Vineyard(-s)) Greek PDO/PGI (1, 3, 4, 5, 6, 8, 9, 15, 16) Wine made from grapes harvested in vineyards of at least 1 hectare, belonging to an agricultural holding. The winemaking is entirely carried out on the holding within the district area. WPC  Board act 6/2006 (EC382/2007, L95, 5.4.2007) Ã Ã Ã ®Ã ¼Ã ± (Ktima) (Domain) Greek PDO/PGI (1, 3, 4, 5, 6, 8, 9, 15, 16) Wine made from grapes harvested in vineyards of at least 1 hectare, belonging to an agricultural holding. The winemaking is entirely carried out on the holding. WPC  Board act 6/2006 (EC382/2007, L95, 5.4.2007) Ã Ã ¿Ã ½Ã ±Ã Ã Ã ®Ã Ã ¹ (Monastiri) (Monastery) Greek PDO/PGI (1, 3, 4, 5, 6, 8, 9, 15, 16) Wine made from grapes harvested in vineyards of at least 1 hectare, belonging to an agricultural holding. In the same agricultural area there is a monastery. The winemaking is entirely carried out on that holding. WPC  Board act 6/2006 (EC382/2007, L95, 5.4.2007) Ã Ã ¿Ã ½Ã ® (Moni) (Monastery) Greek PDO/PGI (1, 3, 4, 5, 6, 8, 9, 15, 16) LUXEMBOURG ChÃ ¢teau French PDO (1) Term related to the name of the holding provided the grapesoriginate exclusively from it and the wine-making is carried out by this holding. Chile Grand premier cru French PDO (1) Wines allowed to the national seal Marque nationale  can also carry one of the additional quality designations: Vin classÃ © , Premier cru  or Grand premier cru , which have been used since 1959. These designations are awarded the individual wine after tasting by an official committee, which rates the wines on a 20-point scale:  wines that score less than 12 points are denied an official classification and may not display the Marque nationale  appellation contrÃ ´lÃ ©e ,  wines that score a minimum of 12,0 points are officially recognised as Marque nationale  appellation contrÃ ´lÃ ©e ,  wines that score a minimum of 14,0 points are allowed the designation Vin classÃ ©  in addition to Marque nationale  appellation contrÃ ´lÃ ©e,   wines that score a minimum of 16,0 points are allowed the designation Premier cru  in addition to Marque nationale  appellation contrÃ ´lÃ ©e ,  wines that score a minimum of 18,0 points are allowed the designation Grand premier cru  in addition to Marque nationale  appellation contrÃ ´lÃ ©e . Tunisia Premier cru Vin classÃ © Vendanges tardives French PDO (1) Designates a late harvest wine produced from only one of the varieties Auxerrois, Pinot blanc, Pinot gris, Riesling or GewÃ ¼rztraminer. The grapes shall be harvested manually and the natural alcoholic strength by volume for Riesling is laid down to a minimum of 95 degrees Oechsle and 105 degrees Oechsle for the other varieties. (Government regulation of 8 January 2001) Vin de glace French PDO (1) Designates an ice wine made from grapes harvested manually in a frozen state at temperatures of less than or equal to 7 °C. Only the grapes of the varieties Pinot blanc, Pinot gris and Riesling may be used for the vinification and the must shall have a minimum of natural alcoholic strength by volume of 120 degrees Oechsle. (Government regulation of 8 January 2001) Vin de paille French PDO (1) Designates a straw wine made from grapes of one of the varieties Auxerrois, Pinot blanc, Pinot gris or GewÃ ¼rztraminer. The grapes shall be harvested manually and spread out on mats of straw for drying during at least two months. The straw may be replaced by modern racks. The grapes shall have a minimum natural alcoholic strength by volume of 130 degrees Oechsle. (Government regulation of 8 January 2001) HUNGARY AszÃ º (3)(4)(5)(6) puttonyos Hungarian PDO (1) Wine made by pouring new wine, must or new wine in fermentation onto botritysed (aszÃ º) berries, aged for at least three years (two year in barrel). The levels of sugar and sugar free content are also set. It can only be used with the PDO Tokaj . AszÃ ºeszencia Hungarian PDO (1) BikavÃ ©r Hungarian PDO (1) Red wine from three varieties at least, aged in wooden cask for 12 months at least, further specifications can be set by local regulations. It can only used with the PDOs Eger  and SzekszÃ ¡rd . Eszencia Hungarian PDO (1) The juice of botritysed (aszÃ º) berries which runs off naturally from the vats in which they are collected during harvesting. Residual sugar content: 450 g/l at least. Sugar free extract: 50 g/l at least. It can only be used with the PDO Tokaj. FordÃ ­tÃ ¡s Hungarian PDO (1) Wine made by pouring wine onto pressed aszÃ º pulp of the same vintage, aged for at least two years (one year in barrel). It can only be used with the PDO Tokaj.  MÃ ¡slÃ ¡s Hungarian PDO (1) Wine made by pouring wine onto lees of Tokaj AszÃ º wine of the same vintage, aged for at least two years (one year in barrel). It can only be used with the PDO Tokaj. KÃ ©sÃ i szÃ ¼retelÃ ©sÃ ± bor Hungarian PDO/PGI (1) Late harvest. The sugar content of the must is at least 204,5 g/l VÃ ¡logatott szÃ ¼retelÃ ©sÃ ± bor Hungarian PDO/PGI (1) Wine made of selected berries. The sugar content of the must at least 204,5 g/l MuzeÃ ¡lis bor Hungarian PDO/PGI (1) Wine aged in bottle at least for five years. Siller Hungarian PDO/PGI (1) Red wine with very bright colour due to short maceration time Szamorodni Hungarian PDO (1) Wine made of both botrytised (aszÃ º) and healthy berries, aged for at least two years (one year in barrel). The must contains at least 230,2 grams of sugar per litre. It can only be used with the PDO Tokaj. AUSTRIA Ausstich German PDO/PGI (1) Wine must be made from grapes of a single harvest year and must be labelled with information about the selection criteria. Auswahl German PDO/PGI (1) Wine must be made from grapes of a single harvest year and must be labelled with information about the selection criteria. Bergwein German PDO/PGI (1) Wine is made from grapes grown in terraces or steep slopes vinyards with a slope of more than 26 %. Klassik German PDO (1) Wine must be made from grapes of a single harvest year and must be labelled with information about the selection criteria. Classic Heuriger German PDO/PGI (1) Wine must be sold to the retailer until the end of December which is following the harvest of the grapes and must be sold to the consumer until the end of following March. Gemischter Satz German PDO/PGI (1) Wine must be a mixture of different white wine varieties or red wine varieties. JubilÃ ¤umswein German PDO/PGI (1) Wine must be made from grapes of a single harvest year and must be labelled with information about the selection criteria. Reserve German PDO (1) Wine must have a minimum alcohol content of 13 % vol. For red wine the quality wine check number can be applied not before 1 November following the harvest year; for white wines not before 15 March following the harvest year. Schilcher German PDO/PGI (1) Wine must be produced in the Steiermark only from grapes of the variety Blauer Wildbacher  grown in the wine growing region Steirerland. Sturm German PGI (1) Partly fermented grape must with a minimum alcohol content of 1 % vol. Sturm must be sold between August and December of the harvest year and must fermentate while being sold. PORTUGAL Canteiro Portuguese PDO (3) Term reserved for Madeira  PDO wine which is fortified after fermentation and stored in cask, aged for a minimal period of two years, and must appear on a specific current account and cannot be bottled with less than three years. [Portaria no 125/98 de 29.7.1998] Colheita Seleccionada Portuguese PDO/PGI (1) Term reserved for wine with a geographical indication or designation of origin, packed in glass bottles, of distinctive organoleptic characteristics, an actual alcoholic strength higher by at least 1 % vol than the legally fixed minimum, must appear on a specific current account and being mandatory the indication of the harvest year. [Portaria no 924/2004, de 26.7.2004] Crusted English PDO (3) Port  wine of exceptional organoleptic characteristics, red and full-bodied at the time of bottling, of fine aroma and taste obtained by blending of wines from several years in order to achieve complementarily of organoleptic characteristics, that will lead to the formation of deposit (crust) on the wall of the bottle where part of the stage is made and recognised by Port and Douro Wine Institute with entitled to use the designation. [Regulamento no 36/2005, de 18.4.2005] Crusting Escolha Portuguese PDO/PGI (1) Term reserved for wine with a geographical indication or designation of origin, packed in glass bottles, of distinctive organoleptic characteristics, and must appear on a specific current account. [Portaria no 924/2004, de 26.7.2004] Escuro Portuguese PDO (3) Term reserved for Madeira  PDO wine with a profoundly aromatic intensity resultant of a balance of orange and brownish colors predominating the last, due to the oxidation of the wine coloring matter and the migration of extracted material from the cask. [Portaria no 125/98 de 29.7.1998] Fino Portuguese PDO (3) Quality and elegant Madeira  PDO wine with perfect balance in the freshness of acids, body maturity and the aroma body developed with ageing in the cask. [Portaria no 125/98 de 29.7.1998] Port  wine of good quality with complexity of aroma and flavour, conferring organoleptic characteristics, being exclusively used in association to the Port wine traditional expressions Tawny, Ruby and White. [Portaria no 1484/2002 de 22.11.2002] Frasqueira Portuguese PDO (3) Madeira  PDO wine where the designation is associated with the harvest year, and the product must be obtained from traditional varieties with a minimum of 20 years of ageing before bottling, presenting distinctive quality and must appear on a specific current account, before and after bottling. [Portaria no 125/98 de 29.7.1998] Garrafeira Portuguese PDO/PGI (1, 3) Term reserved for wine with a geographical indication or designation of origin, associated with the harvest year, with distinctive organoleptic characteristics, being, for the red wine, a minimum ageing of 30 months, of which at least 12 months in glass bottles and, for white or rosÃ ©, a minimum ageing of 12 months, of which at least six months in glass bottles and must appear on a specific current account. [Portaria no 924/2004, de 26.7.2004] PDO (3) Port  PDO wine that, after a stage in wood casks, is packed in glass containers for a minimum period of eight years, after which it will be bottled. [Regulamento no 36/2005, de 18.4.2005] PDO (3) Madeira  PDO wine associated with the harvest year and the produc must be obtained from tradicional varieties with a minimum of 20 years of ageing before bottling, presenting distinctive quality and must appear on a specif current account, before and after bottling. [Portaria no 40/82, de 15.4.1982] LÃ ¡grima Portuguese PDO (3) Port Wine whose degree of sweetness must correspond to a density of 1 034 to 1 084 at 20 °C. [Decreto-Lei no 166/86, de 26.6.1986] Leve Portuguese PDO/PGI (1, 3) Term reserved for Lisboa  PGI wine that has the minimum natural alcoholic strength required for the wine growing zone in question, an actual alcoholic strength maximum of 10 % vol, a fixed acidity expressed in terms of tartaric acid, equal to, or higher than 4,5 g/l, a maximum pressure of 1 bar and the remaining analytical parameters being in agreement with the values defined for wine with geographical indication in general. [Portaria no 426/2009, 23.4.2009] Term reserved for Tejo  PGI wine that has a minimum natural alcohol strength required for the wine growing zone in question, an actual alcoholic strength maximum of 10,5 % vol, a fixed acidity expressed in terms of tartaric acid, equal to, or higher than 4 g/l, a maximum pressure of 1 bar and the remaining analytical parameters being in agreement with the values defined for wine with geographical indication in general. [Portaria no 445/2009, de 27.4.2009] White Port  PDO wine with an alcoholic strength at least 16,5 % vol. [Regulamento no 36/2005, de 18.4.2005] Madeira  PDO wine little full-bodied but with balanced consistency. [Portaria no 125/98 de 29.7.1998] Nobre Portuguese PDO (1) Term reserved to designation of origin DÃ £o  that meets the conditions set out in the statute of the Region of DÃ £o  Wine. [Decreto-Lei no 376/93, de 5.11.1993] Reserva Portuguese PDO/PGI (1, 3, 4, 5) Term reserved for wine with a geographical indication and designation of origin, packed in glass bottles, associated with the harvest year, of distinctive organoleptic characteristics, an actual alcoholic strength higher than the minimum legally fixed by at least 0,5 % vol, must appear on a specific current account. [Portaria no 924/2004, de 26.7.2004] Term reserved for quality sparkling wine, sparkling wine with a geographical indication and designation of origin, having between 12 and 24 months of bottling before the racking method, disgorging or wine lees removal. [Portaria no 924/2004, de 26.7.2004] Term reserved for liqueur wine with a geographical indication and designation of origin, packed in glass bottles, associated with the harvest year, which can not be marketed with less than three years, must appear on a specific current account. [Portaria no 924/2004, de 26.7.2004] PDO (1, 3, 4, 5) Port  wine with distinctive organoleptic characteristics, displaying aroma and flavour complexity, obtained by the blending of wines of various degrees of stage, giving it specific organoleptic characteristics. [Regulamento no 36/2005, de 18.4.2005] Madeira  PDO wine in compliance with 5 years patterm. [Portaria no 125/98, de 29.7.1998] Reserva velha (ou grande reserva) Portuguese PDO/PGI (1, 3, 4, 5) Term reserved for quality sparkling wine, sparkling wine with a geographical indication and designation of origin, having more than 36 months of bottling before the racking method, disgorging or wine lees removal. [Portaria no 924/2004, de 26.7.2004] Ruby English PDO (3) Port  wine that appears red or full red coloured. Are wines in which the winemaker looks to restrain the evolution of their deep red colour and maintain the fruit and strength of a young wine. [Regulamento no 36/2005, de 18.4.2005] South Africa (8) Solera Portuguese PDO (3) Madeira  PDO wine associated with a harvest date which is the basis of the lot, taking up each year for bottling an amount not exceeding 10 % of the stock, quantity which is replaced by another quality wine. The maximum of allowed additions is 10, after which all the wine then existing could be bottled at once. [Portaria no 125/98 de 29.7.1998] Super reserva Portuguese PDO/PGI (4, 5) Term reserved for quality sparkling wine, sparkling wine with a geographical indication and designation of origin having between 24 and 36 months of bottling before the racking method, disgorging or wine lees removal. [Portaria no 924/2004, de 26.7.2004] Superior Portuguese PDO/PGI (1, 3) Term reserved for wine with a geographical indication and designation of origin packed in glass bottles, of distinctive organoleptic characteristics, an actual alcoholic strength higher than the legally fixed minimum by, at least 1 % vol, and must appear on a specific current account. [Portaria no 924/2004, de 26.7.2004] Term reserved for liqueur wine with geographical indication and designation of origin, packed in glass bottles, cannot be marketed with less than five years, must appear on specific current account. [Portaria no 924/2004, de 26.7.2004] Tawny English PDO (3) Red Port  wine having staged in wood for a minimum of seven years. Are obtained from lots of different wines that have aged for different lengths of time in casks or in vats. With age, the colour of the wines slowly develops into tawny, medium tawny or light tawny, with a bouquet of dried fruits and wood; the older the wine, the stronger these aromas. [Regulamento no 36/2005, de 18.4.2005] South Africa (8) Vintage, whether or not supplemented by Late Bottle (LBV) or Character English PDO (3) Port  wine with high quality organoleptic characteristics, from a single harvest, red and full-bodied at the time of approval, fine aroma and taste, recognised by Port and Douro Wine Institute with entitled to use the designation. The adoption of the name Late Bottled Vintage  or LBV  starts in the fourth year following the year of harvest, and the last bottling can be made until 31 December of the sixth year following the year of their harvest. [Regulamento no 36/2005, de 18.4.2005] Vintage English PDO (3) Port  wine with exceptional organoleptic characteristics, from a single harvest, red and full-bodied at the time of approval, very fine aroma and taste, recognised by Port and Douro Wine Institute with entitled to use the designation and corresponding date. The adoption of the name Vintage  starts in the second year following the harvest year and the last bottling must be made until 30 July of the third year from its harvest. The marketing can only take place from 1 May of the second year from its harvest. [Regulamento no 36/2005, de 18.4.2005] South Africa (8) ROMANIA RezervÃ  Romanian PDO/PGI (1) Wine matured at least 6 month in oak vessel and aged in bottle at least six months. Vin de vinotecÃ  Romanian PDO (1, 15, 16) Wine matured at least one year in oak vessel and aged in bottle at least four years. Vin tÃ ¢nÃ r Romanian PDO/PGI (1) Wine marketed by the end of the year in which it was approved. SLOVAKIA MladÃ © vÃ ­no Slovak PDO (1) Wine has to be bottled before the end of the calendar year, which was the year of harvesting the grapes used for production of the wine. Putting wine into circulation is allowed from the first Monday in November in the same vintage year. ArchÃ ­vne vÃ ­no Slovak PDO (1) Wine has matured at least three years after harvesting the grapes used for producing the wine. PanenskÃ ¡ Ã ºroda Slovak PDO (1) Grapes used for production were from the first harvest of a vineyard. The first harvest is to be the one from the third year, forth at latest, after planting. SLOVENIA Mlado vino Slovenian PGI/PGO (1) Wine which can be put on a market not before 30 days after harvest and only until 31 January. (1) PDO (protected designation of origin) or PGI (protected geographical indication), supplemented by the reference to the categories of grapevine products as referred to in Annex XIb of Regulation (EC) No 1234/2007. (2) Words in italics are only for information or explanatory purposes, or both and are not subject to the provisions of Article 3 of this Regulation. Since they are indicative, in no circumstances are they substitutable for the relevant national legislations. (3) The term QualitÃ ¤tswein mit PrÃ ¤dikat  is allowed in a transitional period expiring on 31.12.2010. (4) No protection is claimed on the terms Sekt , LikÃ ¶rwein  and Perlwein . (5) No protection is claimed on the term sekt . (6) No protection is claimed on the term sekt . (7) No protection is claimed on the terms Riesling  and Sekt . (8) The terms Ruby , Tawny  and Vintage  are used in combination with the South African geographical indication CAPE  ANNEX II ANNEX XV LIST OF WINE GRAPE VARIETIES AND THEIR SYNONYMS THAT MAY APPEAR ON THE LABELLING OF WINES (*) LEGEND:  terms in italic: reference to the synonym for the wine grape variety   °  no synonym  terms in bold: column 3: name of the wine grape variety column 4: country where the name corresponds to a variety and reference to the variety  terms not in bold: column 3: name of the synonym of a vine variety column 4: name of country using the synonym of a vine variety PART A: List of wine grape varieties and their synonyms that may appear on the labelling of wines in accordance with Article 62(3) Name of a protected designation of origin or geographical indication Variety name or its synonyms Countries that may use the variety name or one of its synonyms (1) 1 Alba (IT) Albarossa Italy ° 2 Alicante (ES) Alicante Bouschet Greece °, Italy °, Portugal °, Algeria °, Tunisia °, United States °, Cyprus °, South Africa N.B.: The name Alicante  may not be used on its own to designate wine. 3 Alicante Branco Portugal ° 4 Alicante Henri Bouschet France °, Serbia and Montenegro (6) 5 Alicante Italy ° 6 Alikant Buse Serbia and Montenegro (4) 7 Avola (IT) Nero dAvola Italy 8 Bohotin (RO) BusuioacÃ  de Bohotin Romania 9 Borba (PT) Borba Spain ° 10 Bourgogne (FR) Blauburgunder Former Yugoslav Republic of Macedonia (13-20-30), Austria (18-20), Canada (20-30), Chile (20-30), Italy (20-30), Switzerland 11 Blauer Burgunder Austria (10-13), Serbia and Montenegro (17-30) 12 Blauer FrÃ ¼hburgunder Germany (24) 13 Blauer SpÃ ¤tburgunder Germany (30), Former Yugoslav Republic of Macedonia (10-20-30), Austria (10-11), Bulgaria (30), Canada (10-30), Chile (10-30), Romania (30), Italy (10-30) 14 Burgund Mare Romania (35, 27, 39, 41) 15 Burgundac beli Serbia and Montenegro (34) 16 Burgundac Crni Croatia ° 17 Burgundac crni Serbia and Montenegro (11-30) 18 Burgundac sivi Croatia °, Serbia and Montenegro ° 19 Burgundec bel Former Yugoslav Republic of Macedonia ° 20 Burgundec crn Former Yugoslav Republic of Macedonia (10-13-30) 21 Burgundec siv Former Yugoslav Republic of Macedonia ° 22 Early Burgundy United States ° 23 FehÃ ©r Burgundi, Burgundi Hungary (31) 24 FrÃ ¼hburgunder Germany (12), Netherlands ° 25 Grauburgunder Germany, Bulgaria, Hungary °, Romania (26) 26 Grauer Burgunder Canada, Romania (25), Germany, Austria 27 Grossburgunder Romania (37, 14, 40, 42) 28 Kisburgundi kÃ ©k Hungary (30) 29 Nagyburgundi Hungary ° 30 SpÃ ¤tburgunder Former Yugoslav Republic of Macedonia (10-13-20), Serbia and Montenegro (11-17), Bulgaria (13), Canada (10-13), Chile, Hungary (29), Moldavia °, Romania (13), Italy (10-13), United Kingdom, Germany (13) 31 WeiÃ burgunder South Africa (33), Canada, Chile (32), Hungary (23), Germany (32, 33), Austria (32), United Kingdom °, Italy 32 WeiÃ er Burgunder Germany (31, 33), Austria (31), Chile (31), Slovenia, Italy 33 Weissburgunder South Africa (31), Germany (31, 32), United Kingdom, Italy, Switzerland ° 34 Weisser Burgunder Serbia and Montenegro (15) 35 Calabria (IT) Calabrese Italy 36 Cotnari (RO) GrasÃ  de Cotnari Romania 37 Franken (DE) BlaufrÃ ¤nkisch Czech Republic (39), Austria °, Germany, Slovenia (Modra frankinja, Frankinja), Hungary, Romania (14, 27, 39, 41) 38 FrÃ ¢ncuÃÃ  Romania 39 Frankovka Czech Republic (37), Slovakia (40), Romania (14, 27, 38, 41) 40 Frankovka modrÃ ¡ Slovakia (39) 41 KÃ ©kfrankos Hungary, Romania (37, 14, 27, 39) 42 Friuli (IT) Friulano Italy 43 Graciosa (PT) Graciosa Portugal ° 44 Ã Ã µÃ »Ã ½Ã ¸Ã º (BU) Melnik Ã Ã µÃ »Ã ½Ã ¸Ã º Melnik Bulgaria 45 Montepulciano (IT) Montepulciano Italy ° 46 MoravskÃ © (CZ) Cabernet Moravia Czech Republic ° 47 Moravia dulce Spain ° 48 Moravia agria Spain ° 49 MuÃ ¡kat moravskÃ ½ Czech Republic °, Slovakia 50 OdobeÃti (RO) GalbenÃ  de OdobeÃti Romania 51 Porto (PT) Portoghese Italy ° 52 Rioja (ES) TorrontÃ ©s riojano Argentina ° 53 Sardegna (IT) Barbera Sarda Italy 54 Sciacca (IT) Sciaccarello France PART B: List of wine grape varieties and their synonyms that may appear on the labelling of wines in accordance with Article 62(4) Name of a protected designation of origin or geographical indication Variety name or its synonyms Countries that may use the variety name or one of its synonyms (1) 1 Mount Athos  Agioritikos (GR) Agiorgitiko Greece °, Cyprus ° 2 Aglianico del Taburno (IT) Aglianico Italy °, Greece °, Malta °, United States 3 Aglianico del Vulture (IT) Aglianicone Italy ° 4 Aleatico di Gradoli (IT) Aleatico di Puglia (IT) Aleatico Italy, Australia, United States 5 Ansonica Costa dellArgentario (IT) Ansonica Italy, Australia 6 Conca de Barbera (ES) Barbera Bianca Italy ° 7 Barbera South Africa °, Argentina °, Australia °, Croatia °, Mexico °, Slovenia °, Uruguay °, United States °, Greece °, Italy °, Malta ° 8 Barbera Sarda Italy ° 9 Malvasia di Castelnuovo Don Bosco (IT) Bosco Eliceo (IT) Bosco Italy ° 10 Brachetto dAcqui (IT) Brachetto Italy, Australia 11 Etyek-Buda (HU) Budai Hungary ° 12 Cesanese del Piglio (IT) Cesanese di Olevano Romano (IT) Cesanese di Affile (IT) Cesanese Italy, Australia 13 Cortese di Gavi (IT) Cortese dellAlto Monferrato (IT) Cortese Italy, Australia, United States 14 Duna (HU) Duna gyÃ ¶ngye Hungary 15 DunajskostredskÃ ½ (SK) Dunaj Slovakia 16 CÃ ´te de Duras (FR) Durasa Italy 17 Korinthos-Korinthiakos (GR) Corinto Nero Italy ° 18 Korinthiaki Greece ° 19 Fiano di Avellino (IT) Fiano Italy, Australia, United States 20 Fortana del Taro (IT) Fortana Italy, Australia 21 Freisa dAsti (IT) Freisa di Chieri (IT) Freisa Italy, Australia, United States 22 Greco di Bianco (IT) Greco di Tufo (IT) Greco Italy, Australia 23 Grignolino dAsti (IT) Grignolino del Monferrato Casalese (IT) Grignolino Italy, Australia, United States 24 IzsÃ ¡ki Arany SÃ ¡rfehÃ ©r (HU) IzsÃ ¡ki SÃ ¡feher Hungary 25 Lacrima di Morro dAlba (IT) Lacrima Italy, Australia 26 Lambrusco Grasparossa di Castelvetro Lambrusco grasparossa Italy 27 Lambrusco Italy, Australia (2), United States 28 Lambrusco di Sorbara (IT) 29 Lambrusco Mantovano (IT) 30 Lambrusco Salamino di Santa Croce (IT) 31 Lambrusco Salamino Italy 32 Colli Maceratesi Maceratino Italy, Australia 33 Nebbiolo dAlba (IT) Nebbiolo Italy, Australia, United States 34 Colli Orientali del Friuli Picolit (IT) Picolit Italy 35 Pikolit Slovenia 36 Colli Bolognesi Classico Pignoletto (IT) Pignoletto Italy, Australia 37 Primitivo di Manduria Primitivo Italy, Australia, United States 38 Rheingau (DE) Rajnai rizling Hungary (41) 39 Rheinhessen (DE) Rajnski rizling Serbia and Montenegro (40-41-46) 40 Renski rizling Serbia and Montenegro (39-43-46), Slovenia ° (45) 41 Rheinriesling Bulgaria °, Austria, Germany (43), Hungary (38), Czech Republic (49), Italy (43), Greece, Portugal, Slovenia 42 Rhine Riesling South Africa °, Australia °, Chile (44), Moldavia °, New Zealand °, Cyprus, Hungary ° 43 Riesling renano Germany (41), Serbia and Montenegro (39-40-46), Italy (41) 44 Riesling Renano Chile (42), Malta ° 45 Radgonska ranina Slovenia 46 Rizling rajnski Serbia and Montenegro (39-40-43) 47 Rizling Rajnski Former Yugoslav Republic of Macedonia °, Croatia ° 48 Rizling rÃ ½nsky Slovakia ° 49 Ryzlink rÃ ½nskÃ ½ Czech Republic (41) 50 Rossese di Dolceacqua (IT) Rossese Italy, Australia 51 Sangiovese di Romagna (IT) Sangiovese Italy, Australia, United States 52 Ã tajerska Slovenija (SV) Ã tajerska belina Slovenia 53 Teroldego Rotaliano (IT) Teroldego Italy, Australia, United States 54 Vinho Verde (PT) Verdea Italy ° 55 Verdeca Italy 56 Verdese Italy ° 57 Verdicchio dei Castelli di Jesi (IT) Verdicchio di Matelica (IT) Verdicchio Italy, Australia 58 Vermentino di Gallura (IT) Vermentino di Sardegna (IT) Vermentino Italy, Australia 59 Vernaccia di San Gimignano (IT) Vernaccia di Oristano (IT) Vernaccia di Serrapetrona (IT) Vernaccia Italy, Australia 60 Zala (HU) ZalagyÃ ¶ngye Hungary (1) For the states concerned, the derogations provided for in this Annex are authorised only in the case of wines bearing a protected designation of origin or geographical indication produced with the varieties concerned. (2) Use authorised in accordance with the provisions of Article 22(4) of the Agreement of 1 December 2008 between the Euopean Community and Australia on trade in wine (OJ L 28, 30.1.2009, p. 3).